EXHIBIT 10.40

 
CADIZ INC.,
 
 
as Issuer
 
 
and
 
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
 
 
as Trustee
 
 
Indenture
 
 
Dated as of March 5, 2013
 
 
7.00% Convertible Senior Notes due 2018
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE 1
 
 


 
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
 
Section 1.01
Definitions 
1

 
Section 1.02
Other Definitions 
9

 
Section 1.03
Rules of Construction 
10

 
Section 1.04
Acts of Holders 
11

 
ARTICLE 2
 
THE NOTES
 
 
Section 2.01
Form, Dating and Denominations; Legends 
11

 
Section 2.02
Execution and Authentication 
12

 
Section 2.03
Registrar, Paying Agent and Conversion Agent 
13

 
Section 2.04
Paying Agent to Hold Money in Trust 
14

 
Section 2.05
Noteholder Lists 
14

 
Section 2.06
Transfer and Exchange 
14

 
Section 2.07
Replacement Notes 
15

 
Section 2.08
Outstanding Notes 
16

 
Section 2.09
Treasury Notes 
16

 
Section 2.10
Temporary Notes 
16

 
Section 2.11
Cancellation 
16

 
Section 2.12
CUSIP Numbers 7
17

 
Section 2.13
Additional Transfer and Exchange Requirements 
17

 
Section 2.14
Additional Notes 
20

 
Section 2.15
Accretion 
21

 
Section 2.16
Calculation of Original Issue Discount 
21

 
ARTICLE 3
 
 
REPURCHASES
 
 
Section 3.01
Repurchase or Conversion Upon a Change in Control 
22

 
Section 3.02
Effect of Repurchase Notice 
25

 
Section 3.03
Deposit of Fundamental Change Repurchase Price 
25

 
Section 3.04
Notes Repurchased in Part 
26

 
Section 3.05
Covenant to Comply with Securities Laws upon Repurchase of Notes 
26

 
ARTICLE 4
 
COVENANTS
 
 
Section 4.01
Payment of Notes 
26

 
Section 4.02
Maintenance of Office or Agency 
26

 
Section 4.03
Existence 
27

 
Section 4.04
Annual Reports 
27

 
Section 4.05
Reports to Trustee 
27

 
Section 4.06
Rule 144A Information Requirements 
28

 
Section 4.07
Reservation of Common Stock 
28

 
Section 4.08
Issuance of Shares 
28

 
Section 4.09
Incurrence of Debt 
28

 
Section 4.10
Asset Sales 
29

 
ARTICLE 5
 
CONSOLIDATION, MERGER, SALE OR LEASE OF ASSETS
 
 
Section 5.01
Consolidation, Merger, Sale or Lease of Assets by the Company 
32

 
ARTICLE 6
 
DEFAULT AND REMEDIES
 
 
Section 6.01
Events of Default 
32

 
Section 6.02
Acceleration 
34

 
Section 6.03
Other Remedies 
34

 
Section 6.04
Waiver of Past Defaults 
34

 
Section 6.05
Control by Majority 
35

 
Section 6.06
Limitation on Suits 
35

 
Section 6.07
Rights of Holders to Receive Payment 
35

 
Section 6.08
Collection Suit by Trustee 
35

 
Section 6.09
Trustee May File Proofs of Claim 6
36

 
Section 6.10
Priorities 
36

 
Section 6.11
Restoration of Rights and Remedies 
36

 
Section 6.12
Undertaking for Costs 
36

 
Section 6.13
Rights and Remedies Cumulative 
37

 
Section 6.14
Delay or Omission Not Waiver 
37

 
ARTICLE 7
 
THE TRUSTEE
 
 
Section 7.01
General 
37

 
Section 7.02
Certain Rights of Trustee 
38

 
Section 7.03
Individual Rights of Trustee 
40

 
Section 7.04
Trustee’s Disclaimer 
40

 
Section 7.05
Notice of Default 
40

 
Section 7.06
Reports by Trustee to Holders 
40

 
Section 7.07
Compensation and Indemnity 
40

 
Section 7.08
Replacement of Trustee 
41

 
Section 7.09
Successor Trustee by Merger 
42

 
Section 7.10
Eligibility 
42

 
Section 7.11
Money Held in Trust 
42

 
ARTICLE 8
 
DISCHARGE
 
 
Section 8.01
Satisfaction and Discharge of this Indenture 
43

 
Section 8.02
Application of Trust Money 
43

 
Section 8.03
Repayment to Company 
43

 
Section 8.04
Reinstatement 
44

 
ARTICLE 9
 
AMENDMENTS, SUPPLEMENTS AND WAIVERS
 
 
Section 9.01
Amendments Without Consent of Holders 
44

 
Section 9.02
Amendments With Consent of Holders 
45

 
Section 9.03
Effect of Consent 
46

 
Section 9.04
Trustee’s Rights and Obligations 
46

 
ARTICLE 10
 
CONVERSION
 
 
Section 10.01
Conversion Privilege 
47

 
Section 10.02
Conversion Procedures; Conversion Settlement 
47

 
Section 10.03
Fractional Shares 
49

 
Section 10.04
Taxes on Conversion 
49

 
Section 10.05
Company to Provide Common Stock 
49

 
Section 10.06
Adjustment for Change in Capital Stock 
50

 
Section 10.07
Adjustment for Rights, Options or Warrants Issue 
50

 
Section 10.08
Adjustment for Other Distributions 
52

 
Section 10.09
Adjustment for Cash Dividends 
53

 
Section 10.10
Adjustment for Tender Offer 
55

 
Section 10.11
Provisions Governing Adjustment to Conversion Rate 
56

 
Section 10.12
Disposition Events 
57

 
Section 10.13
Rights Issued in Respect of Common Stock Issued Upon Conversion 
58

 
Section 10.14
When Adjustment May Be Deferred 
58

 
Section 10.15
When No Adjustment Required 
59

 
Section 10.16
Notice of Adjustment 
59

 
Section 10.17
Notice of Certain Transactions 
59

 
Section 10.18
Company Determination Final 
60

 
Section 10.19
Trustee’s Adjustment Disclaimer 
60

 
Section 10.20
Simultaneous Adjustments 
60

 
Section 10.21
Successive Adjustments 
60

 
Section 10.22
Withholding Taxes 
60

 
Section 10.23
Restricted Shares 
60

 
Section 10.24
Limitation on Issuance of Common Stock 
61

 
ARTICLE 11
 
REDEMPTION
 
 
Section 11.01
No Right to Redeem 
61

 
ARTICLE 12
 
 
MISCELLANEOUS
 
 
Section 12.01
Trust Indenture Act of 1939 
61

 
Section 12.02
Noteholder Communications; Noteholder Actions 
61

 
Section 12.03
Notices 
62

 
Section 12.04
Communication by Holders with Other Holders 
63

 
Section 12.05
Certificate and Opinion as to Conditions Precedent 
63

 
Section 12.06
Statements Required in Certificate or Opinion 
63

 
Section 12.07
Legal Holiday 
64

 
Section 12.08
Rules by Trustee, Paying Agent, Conversion Agent and Registrar 
64

 
Section 12.09
Governing Law; Waiver of Jury Trial 
64

 
Section 12.10
No Adverse Interpretation of Other Agreements 
64

 
Section 12.11
Successors 
64

 
Section 12.12
Counterparts 
64

 
Section 12.13
Severability 
64

 
Section 12.14
Table of Contents and Headings 
65

 
Section 12.15
No Liability of Directors, Officers, Employees, Incorporators, Members and
Stockholders 
65

 
Section 12.16
U.S.A. Patriot Act 
65

 
Section 12.17
Force Majeure 
65


 
SCHEDULES
 
SCHEDULE I                                           Accretion Schedule
 
EXHIBITS
 
EXHIBIT A                                Form of Note
 
EXHIBIT B                                DTC Legend
 
EXHIBIT C                                OID Legend
 
EXHIBIT D                                Transfer Restriction Legend
 
EXHIBIT E                                Certificate for Exchange or Transfer of
Transfer Restricted Notes
 
EXHIBIT F                                Option of Holder to Elect Purchase

 
 

--------------------------------------------------------------------------------

 
 
INDENTURE dated as of March 5, 2013 between Cadiz Inc., a Delaware corporation
(the “Company”) and The Bank of New York Mellon Trust Company, N.A., as Trustee.
 
RECITALS
 
The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance of the Company’s 7.00% Convertible Senior Notes due
2018 (the “Notes”). All things necessary to make this Indenture a legal, valid
and binding agreement of the Company, in accordance with its terms, have been
done, and the Company has done all things necessary to make the Notes, when
executed by the Company and authenticated and delivered by the Trustee and duly
issued by the Company, the valid obligations of the Company as hereinafter
provided.
 
THIS INDENTURE WITNESSETH
 
For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, the parties hereto covenant and agree, for the equal and
proportionate benefit of all Holders, as follows:
 
ARTICLE 1
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01. Definitions.
 
“Accretion Date” means, as applicable, each March 5, June 5, September 5 and
December 5 of each year, commencing June 5, 2013.
 
“Accreted Principal Amount” means the Original Principal Amount as adjusted
upward for accretion pursuant to Section 2.15.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Securities, by contract or otherwise.
 
“Agent” means any Registrar, Paying Agent or Conversion Agent.
 
“Agent Member” means a member of, or a participant in, the Depositary.
 
“Applicable Conversion Rate” means the Conversion Rate on any day.
 
“Applicable Procedures” means, with respect to any transfer, exchange or
conversion of beneficial ownership interests in a Global Note, the rules and
procedures of the Depositary, in each case to the extent applicable to such
transfer, exchange or conversion.
 
“Asset Sale” means “Asset Sale” as defined in the Credit Agreement.
 
“Bankruptcy Law” means Title 11 of the United States Code (or any successor
thereto) or any similar federal or state law for the relief of debtors.
 
“Board of Directors” means the board of directors or comparable governing body
of the Company, or any committee thereof duly authorized to act on its behalf.
 
“Business Day” means any weekday that is not a day on which banking institutions
in The City of New York or the place of payment of the Notes are authorized or
obligated to close.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Indenture, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
 
“Capital Stock” means, with respect to any Person, any and all shares of stock
of a corporation, partnership interests or other equivalent interests (however
designated, whether voting or non-voting) in such Person’s equity, entitling the
holder to receive a share of the profits and losses, and a distribution of
assets, after liabilities, of such Person.
 
“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.
 
“Certificated Note” means a Note in registered individual form without interest
coupons.
 
“Close of Business” means 5:00 p.m. (New York City time).
 
“Closing Date” means March 5, 2013.
 
“Closing Price” of Common Stock or any other security on any date means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid and last ask prices or, if more than one in either case,
the average of the average bid and the average ask prices) on that date as
reported in composite transactions for the principal U.S. securities exchange on
which Common Stock or such other security is traded.  If Common Stock or such
other security is not listed for trading on a U.S. national or regional
securities exchange on the relevant date, the Closing Price will be the last
quoted bid price for Common Stock or such other security in the over-the-counter
market on the relevant date as reported by OTC Markets Group Inc. or a similar
organization. If Common Stock or such other security is not so quoted, the
Closing Price will be the average of the mid-point of the last bid and ask
prices for Common Stock or such other security on the relevant date from each of
at least three nationally recognized independent investment banking firms
selected by the Company for this purpose.  The Closing Price will be determined
without reference to extended or after hours trading.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commission” means the Securities and Exchange Commission.
 
“Commodity Price Protection Agreement” means, with respect to any Person, any
forward contract, futures contract, commodity swap, commodity option or other
similar agreement or arrangement (including derivative agreements or
arrangements) as to which such Person is a party or a beneficiary relating to,
or the value of which is dependent upon or which is designed to protect such
Person against, fluctuations in commodity prices.
 
“Common Stock” means common stock of the Company, $0.01 par value, as it exists
on the date of this Indenture and any shares of any class or classes of Capital
Stock of the Company resulting from any reclassification or reclassifications
thereof and which have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Company and which are not subject to redemption by the
Company; provided that if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable on conversion of
Notes shall be substantially in the proportion which the total number of shares
of such class resulting from all such reclassifications bears to the total
number of shares of all such classes resulting from all such reclassifications.
 
“Company” means the party named as such in the first paragraph of this Indenture
or any successor obligor under this Indenture and the Notes pursuant to Section
5.01.
 
“Corporate Trust Office” means an office of the Trustee at which the corporate
trust business of the Trustee is principally administered, which at the date of
this Indenture is 400 South Hope Street, Suite 400, Los Angeles, CA 90071.
 
“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
the date hereof, among the Company, Cadiz Real Estate LLC, LC Capital Master
Fund, Ltd., as administrative agent, and the lenders party thereto, as amended,
extended, renewed, restated, supplemented or otherwise modified from time to
time, and one or more agreements, including an indenture, governing Refinancing
Indebtedness Incurred to Refinance, in whole or in part, the Debt then
outstanding under the Credit Agreement or one or more successor Credit
Agreements; provided, however, that the principal amount (or accreted value, in
the case of Debt issued at a discount) of the Refinancing Indebtedness does not
exceed the principal amount (or accreted value, as the case may be) of the Debt
Refinanced plus the amount of accrued and unpaid interest on the Debt
Refinanced, any premium paid to holders of the Debt Refinanced and reasonable
expenses (including underwriting discounts) incurred in connection with the
Incurrence of the Refinancing Indebtedness.
 
“Currency Agreement” means, with respect to any Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangement
(including derivative agreements or arrangements) as to which such Person is a
party or a beneficiary designed to hedge foreign currency risk of such Person.
 
“Debt” means, with respect to any Person at any date, without duplication, (i)
all indebtedness of such Person for borrowed money, (ii) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (iii) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (iv) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (v) all Capital Lease Obligations of
such Person, (vi) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (vii) the liquidation value of all
redeemable preferred Capital Stock of such Person, (viii) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (i) through (vii) above, (ix) all obligations of the kind referred to in
clauses (i) through (viii) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (x) all obligations under Hedging Obligations of such
Person.  The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt expressly provide that such Person is not liable therefor.
 
“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.
 
“Depositary” means DTC or the nominee thereof, or any successor thereto.
 
“DTC” means The Depository Trust Company, a New York corporation, and its
successors.
 
“DTC Legend” means the legend set forth in Exhibit B.
 
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations of the Commission thereunder, in each case as amended.
 
“Exchange Agreement” means the Exchange Agreement, dated as of March 4, 2013, by
and among the Company, LC Capital Master Fund, Ltd., Milfam II LP and Water
Asset Management Managed Account #1, L.L.C.
 
“Exchange Transaction” refers to the transactions consummated pursuant to the
Exchange Agreement.
 
“Ex-Date” means, with respect to any issuance, dividend or distribution on
Common Stock, the first date on which the shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such issuance, dividend or distribution.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
 
“Global Note” means a Note in registered global form without interest coupons.
 
“Guarantee Obligation” means, with respect to any Person (the “Guaranteeing
Person”), any obligation, including a reimbursement, counterindemnity or similar
obligation, of the Guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Debt, leases, dividends or other obligations (the
“Primary Obligations”) of any other third Person (the “Primary Obligor”) in any
manner, whether directly or indirectly, including any obligation of the
Guaranteeing Person, whether or not contingent, (i) to purchase any such Primary
Obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
Primary Obligation or (2) to maintain working capital or equity capital of the
Primary Obligor or otherwise to maintain the net worth or solvency of the
Primary Obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such Primary Obligation of the
ability of the Primary Obligor to make payment of such Primary Obligation or
(iv) otherwise to assure or hold harmless the owner of any such Primary
Obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any Guaranteeing Person shall be deemed to be the maximum amount
for which such Guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such Primary Obligation
and the maximum amount for which such Guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such Guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Guaranteeing Person in good faith.
 
“Hedging Obligations” mean, with respect to any Person, the obligations of such
Person pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Price Protection Agreement.
 
“Holder” or “Noteholder” means the registered holder of any Note.
 
“Incur” means, with respect to any Debt or other obligation of any Person, to
create, issue, incur (including by conversion, exchange or otherwise), assume,
guarantee or otherwise become liable in respect of such Debt or other obligation
on the balance sheet of such Person (and “Incurrence,” “Incurred” and
“Incurring” will have meanings correlative to the foregoing); provided that a
change in GAAP that results in an obligation of such Person that exists at such
time becoming Debt will not be deemed an Incurrence of such Debt.  Accrual of
interest, the accretion of accreted value, the payment of interest in the form
of additional Debt and increases in Debt outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
Incurrence of Debt.  Any Debt issued at a discount (including Debt on which
interest is payable through the issuance of additional Debt) will be deemed
Incurred at the time of original issuance of the Debt at the accreted amount
thereof.
 
“Indenture” means this indenture, as amended or supplemented from time to time.
 
“Indirect Participant” means an entity that, with respect to any Depositary,
clears through or maintains a direct or indirect, custodial relationship with a
Participant.
 
“Initial Notes” means the Notes issued on the Closing Date and any Notes issued
in replacement thereof, which Initial Notes shall be Transfer Restricted Notes
as of the Closing Date.
 
“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate swaps, caps, floors or collars, option,
future or derivative agreements or arrangements and similar agreements or
arrangements and/or other types of hedging agreements as of which such Person is
a party or beneficiary designed to hedge interest rate risk of such Person.
 
“Lien” means any security interest, pledge, lien or other encumbrance.
 
“Market Disruption Event” means, with respect to Common Stock or any other
security, the occurrence or existence for more than one-half hour period in the
aggregate on any Scheduled Trading Day for Common Stock or such other security
of any suspension or limitation imposed on trading (by reason of movements in
price exceeding limits permitted by the stock exchange or otherwise) in Common
Stock or such other security or in any options, contracts or future contracts
relating to Common Stock or such other security, and such suspension or
limitation occurs or exists at any time before 1:00 p.m. (New York City time) on
such day.
 
“Maturity Date” means March 5, 2018.
 
“NASDAQ” means the NASDAQ Stock Market or any successor thereto.
 
“Net Cash Proceeds” means “Net Cash Proceeds” as defined in the Credit
Agreement.
 
“Notes” has the meaning assigned to such term in the Recitals.
 
“Officer” means the chairman of the Board of Directors, the president, the chief
executive officer, any vice president, the chief financial officer, the
treasurer, any assistant treasurer, the secretary or any assistant secretary, in
each case of the Company.
 
“Officers’ Certificate” means a certificate of the Company signed in the name of
the Company, (a) by the chairman of the Board of Directors, the president or
chief executive officer or a vice president and (b) by the chief financial
officer, the treasurer, any assistant treasurer, the secretary or any assistant
secretary, for which such officer shall have no personal or individual
liability.
 
“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of or counsel to the Company, reasonably satisfactory to the
Trustee.
 
“Original Issue Discount” means the amount of ordinary interest income on a Note
that must be accrued as original issue discount for U.S. federal income tax
purposes.
 
“Original Principal Amount” means (a) with respect to Notes issued on the
Closing Date $53,458,000 and (b) with respect to Additional Notes issued
pursuant to Section 2.14, the principal amount of such Additional Notes on their
date of issuance.
 
“Participant” means a Person who has an account with the Depositary.
 
“Paying Agent” refers to a Person engaged to perform the obligations of the
Trustee in respect of payments made or funds held hereunder in respect of the
Notes.
 
“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity, including a government or
political subdivision or an agency or instrumentality thereof.
 
“principal” of any Debt (including the Notes) means the principal amount of such
Debt (or if such Debt was issued with original issue discount, the face amount
of such Debt less the remaining unamortized portion of the original issue
discount of such Debt), together with, unless the context otherwise indicates,
any premium then payable on such Debt.
 
“Qualified Water Project” means a water conservation project, consistent with
the water conservation project contemplated by the Final Environmental Impact
Report for the Cadiz Valley Water Conservation, Recovery & Storage Project SCH#
2011031002 and certified by the Santa Margarita Water District on July 31, 2012,
but that would transfer an average of not less than 20,000 acre-feet of water
per annum to and/or from the groundwater basin underlying the Cadiz Valley
portion of the Mortgaged Properties (as defined in the Credit Agreement) located
in the eastern Mojave Desert portion of San Bernardino County, California and
that requires the conversion of existing facilities and the construction of
certain necessary facilities including an expansion of an existing wellfield on
the property, a manifold system (including connecting piping and natural gas
power supply), monitoring wells, pumping facilities, power facilities, pipelines
and/or related buildings and appurtenances.
 
“Refinance” means, in respect of any Debt, to refinance, extend (including
pursuant to any defeasance or discharge mechanism), renew, refund, repay,
prepay, redeem, defease or retire, or to issue Debt in exchange or replacement
for, such Debt in whole or in part. “Refinanced” and “Refinancing” will have
correlative meanings.
 
“Refinancing Indebtedness” means any Debt of the Company or any of its
Subsidiaries to the extent Incurred to substantially concurrently Refinance any
other Debt of the Company or any of its Subsidiaries.
 
“Responsible Officer” means, when used with respect to the Trustee, any officer
of the trustee within the Corporate Trust Office of the Trustee who has direct
responsibility for the administration of this Indenture and shall also mean any
other officer of the Trustee to whom any corporate trust matter is referred
because of such person’s knowledge and familiarity with the particular subject
matter.
 
“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
to such Rule.
 
“Rule 144A” means Rule 144A promulgated under the Securities Act or any
successor to such Rule.
 
“Scheduled Trading Day” means a day that is scheduled to be a Trading Day.
 
“Securities Act” means the Securities Act of 1933, and the rules and regulations
of the Commission thereunder, in each case as amended.
 
“Significant Subsidiary” means a Subsidiary of the Company that meets the
definition of “significant subsidiary” in Article 1, Rule 1-02 of Regulation S-X
under the Exchange Act.
 
“Subsidiary” means with respect to any Person, any corporation, association or
other business entity of which more than 50% of the outstanding Voting
Securities is owned, directly or indirectly, by, or, in the case of a
partnership, the sole general partner or the managing partner or the only
general partners of which are, such Person and one or more Subsidiaries of such
Person (or a combination thereof).
 
“Trading Day” means, with respect to Common Stock or any other security, a day
during which (a) trading in Common Stock or such other security generally occurs
on NASDAQ or, if the Common Stock is not then listed on NASDAQ, on the principal
other U.S. national or regional securities exchange, if any, on which the Common
Stock is then listed or, if the Common Stock is not then listed on a U.S.
national or regional securities exchange, on the principal other market, if any,
on which the Common Stock is then admitted for trading, (b) there is no Market
Disruption Event and (c) a Closing Price for Common Stock or such other security
(other than a Closing Price referred to in the next to last sentence of such
definition) is available for such securities exchange or market; provided that
if Common Stock or such other security is not admitted for trading or quotation
on or by any exchange, bureau or other organization, Trading Day will mean any
Business Day.
 
“Transfer Restricted Global Note” means a Global Note that is a Transfer
Restricted Note.
 
“Transfer Restricted Note” means a Note that is subject to resale restrictions
pursuant to the Securities Act of 1933, and the rules and regulations
thereunder, in each case as amended.
 
“Treasury regulations” means the U.S. federal income tax regulations, including
temporary regulations, promulgated under the Code, as those regulations may be
amended from time to time.  Any reference herein to a specific Section of the
Treasury regulations shall include any corresponding provisions of succeeding,
similar, substitute, proposed or final Treasury regulations.
 
“Trustee” means the party named as such in the first paragraph of this Indenture
or any successor trustee under this Indenture pursuant to Article 7.
 
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.
 
“Unrestricted Global Note” means a Global Note that is not a Transfer Restricted
Note.
 
“Unrestricted Note” means a Note that is not a Transfer Restricted Note.
 
“Volume Weighted Average Price” per share of Common Stock on any Trading Day
means such price as displayed on Bloomberg (or any successor service) page CDZI
<equity> VWAP (or, in connection with any Reference Property, the applicable
price of such Reference Property as displayed on Bloomberg, as determined by the
Company) in respect of the period from 9:30 a.m. to 4:00 p.m., New York City
time, on such Trading Day. If such price is not available, the Volume Weighted
Average Price means the market value per share of Common Stock on such day as
determined by a nationally recognized independent investment banking firm
retained for this purpose by the Company.
 
“Voting Securities” means, with respect to any Person, securities of any class
or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
 
Section 1.02. Other Definitions.
 
Term
 
Defined in Section
 
“Accretion Schedule”
    2.15  
“Act”
    1.04  
“Additional Notes”
    2.14  
“Asset Sale Offer”
    4.10 (a)
“Averaging Period”
    10.10  
“Bankruptcy Default”
    6.01 (h)
“Change in Control”
    3.01 (a)
“Company Order”
    2.02  
“Conversion Agent”
    2.03  
“Conversion Date”
    10.02 (a)
“Conversion Obligation”
    10.01 (a)
“Conversion Rate”
    10.01  
“Conversion Shares”
    10.24  
“Custodian”
    2.03  
“Disposition Event”
    10.12  
“EDGAR”
    4.04  
“Event of Default”
    6.01  
“Exchange Notes”
    2.01 (a)
“Expiration Date”
    10.10  
“Fundamental Change Election Date”
    3.01 (a)
“Fundamental Change Repurchase Date”
    3.01 (a)
“Fundamental Change Repurchase Price”
    3.01 (a)
“Legal Holiday”
    12.07  
“Offer Amount”
    4.10 (c)
“Offer Period”
    4.10 (c)
“Paying Agent”
    2.03  
“Primary Registrar”
    2.03  
“Purchase Agreement Notes”
    2.01 (a)
“Purchase Date”
    4.10 (c)
“Reference Property”
    10.12  
“reference dividend”
    10.09  
“Register”
    2.03  
“Registrar”
    2.03  
“Regulatory Cap”
    10.24  
“Repurchase Notice”
    3.01 (b)
“Restricted Shares”
    10.23  
“Rights”
    10.13  
“Settlement Amount”
    10.02 (b)
“Shareholder Approval”
    10.24  
“Shareholder Rights Plan”
    10.13  
“Spin-Off”
    10.08 (b)
“Transfer Restriction Legend”
    2.14  
“Trigger Event”
    10.11  
“Valuation Period”
    10.08 (b)
“Weighted Average Consideration”
    10.12  

 
Section 1.03. Rules of Construction.
 
 Unless the context otherwise requires or except as otherwise expressly
provided,
 
(a) a term has the meaning assigned to it;
 
(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;
 
(c) “herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Section, Article or other subdivision;
 
(d) all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of or to this Indenture unless otherwise indicated;
 
(e) references to agreements or instruments, or to statutes or regulations, are
to such agreements or instruments, or statutes or regulations, as amended from
time to time (or to successor statutes and regulations);
 
(f) in the event that a transaction meets the criteria of more than one category
of permitted transactions or listed exceptions the Company may classify such
transaction as it, in its sole discretion, determines;
 
(g) “or” is not exclusive;
 
(h) “including” means including, without limitation; and
 
(i) words in the singular include the plural, and words in the plural include
the singular.
 
Section 1.04. Acts of Holders.
 
  Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments (which may take the form of
an electronic writing or messaging or otherwise be in accordance with the
Applicable Procedures or customary procedures of the Trustee) of substantially
similar tenor signed by, or on behalf of, such Holders, including by an agent
duly appointed in writing (which may be in electronic form); and, except as
herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Trustee and, where it is
hereby expressly required, to the Company. Such instrument or instruments (and
the action embodied therein and evidenced thereby) are herein sometimes referred
to as the “Act” of Holders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent
(either of which may be in electronic form) shall be sufficient for any purpose
of this Indenture and conclusive in favor of the Trustee and the Company, if
made in the manner provided in this Section.
 
ARTICLE 2
 
THE NOTES
 
Section 2.01. Form, Dating and Denominations; Legends.
 
  (a)  The Notes and the Trustee’s certificate of authentication will be
substantially in the form attached as Exhibit A. The terms and provisions
contained in the form of the Note annexed as Exhibit A constitute and are hereby
expressly made a part of this Indenture. To the extent permitted by applicable
law, in the event of any inconsistency between the terms of this Indenture and a
Note, the terms of this Indenture will control. The Notes may have notations,
legends or endorsements required by law, rules of or agreements with national
securities exchanges to which the Company is subject, or usage. Each Note will
be dated the date of its authentication. The Notes will be issuable only in
minimum denominations of $1,000 in Original Principal Amount and any integral
multiples of $1,000 in excess thereof.  The Initial Notes are being issued by
the Company either (i) pursuant to the Exchange Transactions entered into on the
Closing Date (the “Exchange Notes”) or (ii) to qualified purchasers for Cash, in
each case in a transaction exempt from registration under the Securities Act
pursuant to Section 4(2) of the Securities Act (the “Purchase Agreement Notes”).
The Initial Notes shall be issued as Transfer Restricted Notes.
 
(b) Global Notes in General. Each Global Note shall represent such of the
outstanding Notes as shall be specified therein and each shall provide that (i)
it shall represent the aggregate Original Principal Amount of outstanding Notes
from time to time endorsed thereon and that the aggregate Original Principal
Amount of outstanding Notes represented thereby may from time to time be reduced
or increased, as appropriate, to reflect exchanges, redemptions, repurchases and
conversions and (ii) principal shall accrete on the principal amount of such
Global Note pursuant to Section 2.15. Any adjustment of the aggregate principal
amount of a Global Note to reflect the amount of any increase or decrease in the
amount of outstanding Notes represented thereby shall be made by the Trustee in
accordance with instructions given by the Holder thereof as required by Section
2.06 and shall be made on the records of the Trustee and the Depositary.
 
The Global Notes representing the Initial Notes shall initially be Transfer
Restricted Notes.
 
Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Depositary or under the Global Note, and
the Depositary (including, for this purpose, its nominee) may be treated by the
Company, the Trustee and any agent of the Company or the Trustee as the absolute
owner and Holder of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall (i) prevent the Company, the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or (ii) impair, as between the Depositary and its Agent Members, the operation
of customary practices governing the exercise of the rights of a Holder of any
Note.
 
(c) Authentication and Delivery. The Company shall execute and the Trustee
shall, in accordance with Section 2.02, authenticate and deliver initially one
or more Notes that (i) shall be registered in the name of each applicable
Holder, (ii) may be held by the Trustee as Custodian and (iii) shall bear a
legend substantially to the effect set forth in Exhibit B.
 
(d) Transfer Restriction Legend. All Transfer Restricted Notes shall bear the
Transfer Restriction Legend.
 
Section 2.02. Execution and Authentication.
 
  An Officer shall sign the Notes for the Company by manual signature.
Typographic errors or defects in any such facsimile signature shall not affect
the validity or enforceability of any Note which has been authenticated and
delivered by the Trustee.
 
If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless.
 
A Note shall not be valid until an authorized signatory of the Trustee signs
manually the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.
 
On the Closing Date, the Company shall issue, and the Trustee shall authenticate
and make available for delivery, the Initial Notes for original issue in the
aggregate Original Principal Amount of up to $53,458,000 upon the Company Order
delivered with respect to the Closing Date. After the Closing Date, the Company
may issue, and the Trustee shall authenticate and make available for delivery,
Additional Notes issued pursuant to Section 2.14. The Trustee shall so
authenticate and make available for delivery Notes upon receipt of a written
order or orders of the Company signed by an Officer of the Company (a “Company
Order”). The Company Order shall specify the Original Principal Amount of Notes
to be authenticated, shall specify whether such Notes will be represented by a
Transfer Restricted Note or an Unrestricted Note and shall specify the date on
which each original issue of Notes is to be authenticated; provided that any
Initial Notes shall be issued in the form of Transfer Restricted Notes that are
Certificated Notes.
 
The Company at any time or from time to time may, without the consent of any
Holder, issue Additional Notes pursuant to Section 2.14, which Additional Notes
shall be entitled to all of the benefits of this Indenture. Such Additional
Notes will be deemed Notes for all purposes hereunder, including without
limitation in determining the necessary Holders who may take the actions or
consent to the taking of actions as specified in this Indenture.
 
The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent shall
have the same rights as an Agent to deal with the Company or an Affiliate of the
Company.
 
The Notes shall be issuable only in registered form without coupons and only in
minimum denominations of $1,000 Original Principal Amount and any integral
multiples of $1,000 in excess thereof.
 
Section 2.03. Registrar, Paying Agent and Conversion Agent.
 
 The Company shall maintain one or more offices or agencies where Notes may be
presented for registration of transfer or for exchange (each, a “Registrar”),
one or more offices or agencies where Notes may be presented for payment (each,
a “Paying Agent”), one or more offices or agencies where Notes may be presented
for conversion (each, a “Conversion Agent”) and one or more offices or agencies
where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be delivered. The Company will at all times maintain a Paying
Agent, Conversion Agent, Registrar and an office or agency where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
delivered in the United States. One of the Registrars (the “Primary Registrar”)
shall keep a register of the Notes and of their transfer and exchange (the
“Register”).
 
The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture. The agreement shall implement the provisions of this
Indenture that relate to such Agent. The Company shall notify the Trustee of the
name and address of any Agent not a party to this Indenture. If the Company
fails to maintain a Registrar, Paying Agent, or location for delivery of notices
and demands in any place required by this Indenture, or fails to give the
foregoing notice, the Trustee shall act as such. The Company or any Affiliate of
the Company may act as Paying Agent (except for the purposes of Article 8);
provided that if the Company or any Affiliate of the Company is acting as Paying
Agent, and an Event of Default occurs under either of Section 6.01(f) or
6.01(g), thereafter the Trustee shall serve as the Paying Agent.
 
The Company hereby initially designates the Trustee as Paying Agent and
Registrar, and each of the Corporate Trust Office of the Trustee and the office
or agency of the Trustee in the United States (located at 400 South Hope Street,
Suite 400, Los Angeles, CA 90071) for each of the aforesaid purposes. Each
Noteholder may elect to have the Trustee act as custodian (the “Custodian”) on
behalf of such Noteholder, and the electing Noteholders are deemed to have
consented to the appointment of the trustee as Custodian.  The Trustee as
Custodian shall have the same rights, benefits, and protections as the Trustee.
 
Section 2.04. Paying Agent to Hold Money in Trust.
 
 Prior to 12:00 p.m., New York City time, on each date on which the Accreted
Principal Amount of any Notes is due and payable, the Company shall deposit with
a Paying Agent a sum sufficient to pay such Accreted Principal Amount so
becoming due. A Paying Agent shall hold in trust for the benefit of Noteholders
or the Trustee all money held by the Paying Agent for the payment of the
Accreted Principal Amount of the Notes, and shall notify the Trustee of any
default by the Company (or any other obligor on the Notes) in making any such
payment. If the Company or an Affiliate of the Company acts as Paying Agent, it
shall, before 12:00 p.m., New York City time, on each date on which a payment of
the Accreted Principal Amount of Notes is due and payable, segregate the money
and hold it as a separate trust fund. The Company at any time may require a
Paying Agent to pay all money held by it to the Trustee, and the Trustee may at
any time during the continuance of any Default, upon written request to a Paying
Agent, require such Paying Agent to pay forthwith to the Trustee all sums so
held in trust by such Paying Agent. Upon doing so, the Paying Agent (other than
the Company) shall have no further liability for the money.
 
Section 2.05. Noteholder Lists.
 
  The Trustee shall preserve in as current a form as is reasonably practicable
the most recent list available to it of the names and addresses of Noteholders.
If the Trustee is not the Primary Registrar, the Company shall furnish to the
Trustee at such times as the Trustee may request in writing, a list in such form
and as of such date as the Trustee may reasonably require of the names and
addresses of Noteholders.
 
Section 2.06. Transfer and Exchange.
 
  Subject to compliance with any applicable additional requirements contained in
Section 2.13, when a Note is presented to a Registrar with a request to register
a transfer thereof or to exchange such Note for an equal principal amount of
Notes of other authorized denominations, the Registrar shall register the
transfer or make the exchange as requested if its requirements for such
transactions are met; provided that every Note presented or surrendered for
registration of transfer or exchange shall be duly endorsed or accompanied by an
assignment form in the form included in Exhibit A, duly executed by the Holder
thereof or its attorney duly authorized in writing. To permit registration of
transfers and exchanges, upon surrender of any Note for registration of transfer
or exchange at an office or agency maintained pursuant to Section 2.03, the
Company shall execute and the Trustee shall authenticate Notes of a like
aggregate principal amount at the Company’s request. Any exchange or transfer
shall be without service charge, except that the Company or the Registrar may
require payment of a sum sufficient to cover any tax, assessment or other
governmental charge that may be imposed in relation thereto; provided that this
sentence shall not apply to any exchange pursuant to Section 2.10, Section 3.04,
Section 9.03(b) or Section 10.02(f) not involving any transfer.
 
All Notes issued upon any transfer or exchange of Notes shall be valid
obligations of the Company, evidencing the same debt and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such transfer or
exchange.
 
Any Registrar appointed pursuant to Section 2.03 shall provide to the Trustee
such information as the Trustee may reasonably require in connection with the
delivery by such Registrar of Notes upon transfer or exchange of Notes.
 
The Trustee and Registrar shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Agent Members or other
beneficial owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
 
Section 2.07. Replacement Notes.
 
  If any mutilated Note is surrendered to the Company, a Registrar or the
Trustee, or the Company, a Registrar and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Note, and there is
delivered to the Company, the applicable Registrar and the Trustee such security
or indemnity as will be required by them to save each of them harmless, then, in
the absence of notice to the Company, such Registrar or the Trustee that such
Note has been acquired by a protected purchaser, the Company shall execute, and
upon its written request the Trustee shall authenticate and deliver, in exchange
for any such mutilated Note or in lieu of any such destroyed, lost or stolen
Note, a new Note of like tenor and principal amount, bearing a number not
contemporaneously outstanding.
 
In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, or is about to be purchased by the Company
pursuant to Article 3 or Section 4.10, the Company in its discretion may,
instead of issuing a new Note, pay or purchase such Note, as the case may be.
 
Upon the issuance of any new Notes under this Section 2.07, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other reasonable expenses
(including the reasonable fees and expenses of the Trustee or the Registrar) in
connection therewith.
 
Every new Note issued pursuant to this Section 2.07 in lieu of any mutilated,
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Company, whether or not the mutilated, destroyed,
lost or stolen Note shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this Indenture equally and proportionately with any
and all other Notes duly issued hereunder.
 
The provisions of this Section 2.07 are (to the extent lawful) exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen Notes.
 
Section 2.08. Outstanding Notes.
 
  Notes outstanding at any time are all Notes authenticated by the Trustee,
except for those canceled by it, those paid pursuant to Section 2.07, those
converted pursuant to Article 10, those delivered to it for cancellation or
surrendered for transfer or exchange and those described in this Section 2.08 as
not outstanding.
 
If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Company and the Trustee receive proof satisfactory to them that the
replaced Note is held by a protected purchaser.
 
If a Paying Agent holds at 12:00 p.m., New York City time, on the Maturity Date
Cash sufficient to pay the Accreted Principal Amount of the Notes payable on
that date, then on and after the Maturity Date, such Notes shall cease to be
outstanding and the Accreted Principal Amount shall cease to accrete.
 
Subject to the restrictions contained in Section 2.09, a Note does not cease to
be outstanding because the Company or an Affiliate of the Company holds the
Note.
 
Section 2.09. Treasury Notes.
 
  In determining whether the Holders have concurred in any notice, direction,
waiver or consent, Notes owned by the Company or any other obligor on the Notes
or by any Subsidiary of the Company or of such other obligor shall be
disregarded, except that, for purposes of determining whether the Trustee shall
be protected in relying on any such notice, direction, waiver or consent, only
Notes which a Responsible Officer of the Trustee actually knows are so owned
shall be so disregarded. Notes so owned which have been pledged in good faith
shall not be disregarded if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to the Notes and that the
pledgee is not the Company or any other obligor on the Notes or any Subsidiary
of the Company or of such other obligor.
 
Section 2.10. Temporary Notes.
 
  Until definitive Notes are ready for delivery, the Company may prepare and
execute, and, upon receipt of a Company Order, the Trustee shall authenticate
and deliver, temporary Notes. Temporary Notes shall be substantially in the form
of definitive Notes but may have variations that the Company with the consent of
the Trustee considers appropriate for temporary Notes. Without unreasonable
delay, the Company shall prepare and the Trustee shall authenticate and deliver
definitive Notes in exchange for temporary Notes.
 
Section 2.11. Cancellation.
 
  To the extent permitted by law, the Company or any of its Subsidiaries may
from time to time repurchase any Notes in the open market or by tender offer at
any price or by private agreement without giving prior notice to Holders.  The
Company shall cause any Notes so repurchased to be surrendered to the Trustee
for cancellation.   The Registrar, the Paying Agent and the Conversion Agent
shall forward to the Trustee or its agent any Notes surrendered to them for
transfer, exchange, payment or conversion. The Trustee and no one else shall
cancel, in accordance with its standard procedures, all Notes surrendered for
transfer, exchange, payment, conversion or cancellation and upon written request
of the Company shall deliver evidence of the canceled Notes to the Company.
 
Section 2.12. CUSIP Numbers.
 
  The Company in issuing the Notes may use one or more “CUSIP” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices
of purchase as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Notes or as contained in any notice of a purchase and that
reliance may be placed only on the other identification numbers printed on the
Notes, and any such purchase shall not be affected by any defect in or omission
of such numbers. The Company will promptly notify the Trustee in writing of any
change in the “CUSIP” numbers.
 
Section 2.13. Additional Transfer and Exchange Requirements.
 
  (a)  If Notes are issued upon the transfer, exchange or replacement of Notes
subject to restrictions on transfer and bearing the Transfer Restriction Legend,
or if a request is made to remove the Transfer Restriction Legend on a Note, the
Notes so issued shall bear the Transfer Restriction Legend, or the Transfer
Restriction Legend shall not be removed, as the case may be, unless such Note
has been sold pursuant to an effective registration statement under the
Securities Act and the Holder selling such Notes has delivered to the Company
and the Registrar a certification of the same or there is delivered to the
Company and the Registrar such reasonably satisfactory evidence, which shall
include an Opinion of Counsel, as may be reasonably required by the Company and
the Registrar, that neither the Transfer Restriction Legend nor the restrictions
on transfer set forth therein are required to ensure that transfers thereof
comply with the provisions of Rule 144A or Rule 144 or that such Notes are not
“restricted” within the meaning of Rule 144 or may otherwise be transferred
without registration under the Securities Act. Upon provision of such evidence
to the Company or the Registrar if requested by the Company or the Registrar,
the Trustee, at the written direction of the Company, shall authenticate and
deliver a Note that does not bear the Transfer Restriction Legend. If the
Transfer Restriction Legend is removed from the face of a Note, the Transfer
Restriction Legend shall be reinstated at any time the Company reasonably
determinates that, to comply with applicable law (including, without limitation,
the Securities Act), such Note must bear the Transfer Restriction Legend.
 
(b) No transfer of a Note to any Person shall be effective under this Indenture
or the Notes unless and until such Note has been registered in the name of such
Person. Notwithstanding any other provisions of this Indenture or the Notes,
transfers of a Global Note, in whole or in part, shall be made only in
accordance with this Section 2.13.
 
(c) The transfer and exchange of beneficial interests in the Global Notes shall
be effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures.
 
(i) Beneficial interests in any Transfer Restricted Global Note may be
transferred to Persons who take delivery thereof in the form of a beneficial
interest in the same Transfer Restricted Global Note in accordance with the
transfer restrictions set forth in the Transfer Restriction Legend. Beneficial
interests in any Unrestricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same or any other
Unrestricted Global Note. No written orders or instructions shall be required to
be delivered to the Registrar to effect the transfers described in this Section
2.13(c)(i).
 
(ii) In connection with all transfers and exchanges of beneficial interests that
are not subject to Section 2.13(c)(i), the transferor of such beneficial
interest must deliver to the Registrar an order from a Participant or an
Indirect Participant given to the Depositary in accordance with the Applicable
Procedures directing the Depositary to credit or cause to be credited a
beneficial interest in another Global Note in an amount equal to the beneficial
interest to be transferred or exchanged and instructions given in accordance
with the Applicable Procedures containing information regarding the Participant
account to be credited with such increase.
 
(iii) A beneficial interest in any Transfer Restricted Global Note may be
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in another Transfer Restricted Global Note if the transfer complies
with the requirements of Section 2.13(c)(ii) and the Registrar receives a duly
executed certificate substantially in the form of Exhibit E hereto.
 
(iv) A beneficial interest in any Transfer Restricted Global Note may be
exchanged for a beneficial interest in an Unrestricted Global Note or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note if (1) the exchange or transfer complies
with the requirements of Section 2.13(c)(ii) and (2) if the Registrar or the
Company so requests or if the Applicable Procedures so require, an Opinion of
Counsel in form reasonably acceptable to the Registrar and the Company stating
that such exchange or transfer is in compliance with the Securities Act and that
the restrictions on transfer contained herein and in the Transfer Restriction
Legend are no longer required in order to maintain compliance with the
Securities Act.
 
(d) The restrictions imposed by the Transfer Restriction Legend upon the
transferability of any Note shall cease and terminate upon the earlier of (i)
the sale of such Note pursuant to an effective registration statement under the
Securities Act or the transfer of such Note in compliance with Rule 144 (or any
successor provision thereto), or (ii) upon the expiration of the holding period
applicable to sales thereof under Rule 144(d) under the Securities Act (or any
successor provision). Any Note as to which such restrictions on transfer shall
have expired in accordance with their terms or shall have terminated may, upon a
surrender of such Note for exchange to the Registrar in accordance with the
provisions of this Section 2.13, be exchanged for a new Note, of like tenor and
aggregate principal amount, in accordance with Section 2.13(a).
 
(e) As used in Section 2.13(c) and (d), the term “transfer” encompasses any
sale, pledge, transfer, hypothecation or other disposition of any Note.
 
(f) This Section 2.13(f) shall apply only to Global Notes:
 
(i) Notwithstanding any other provisions of this Indenture or the Notes, a
Global Note shall not be exchanged in whole or in part for a Note registered in
the name of any Person other than the Depositary or one or more nominees
thereof; provided that a Global Note may be exchanged for Notes registered in
the names of any person designated by the Depositary in the event that (A) the
Depositary has notified the Company that it is unwilling or unable to continue
as Depositary for such Global Note or such Depositary has ceased to be a
“clearing agency” registered under the Exchange Act, and a successor Depositary
is not appointed by the Company within 90 days, (B) the Company has provided the
Depositary with written notice that it has decided to discontinue use of the
system of book-entry transfer through the Depositary or any successor Depositary
or (C) an Event of Default has occurred and is continuing and the Trustee or the
Holders of a majority of the Accreted Principal Amount of the outstanding Notes
have requested such exchange. Any Global Note exchanged pursuant to clauses (A)
or (B) above shall be so exchanged in whole and not in part, and any Global Note
exchanged pursuant to clause (C) above may be exchanged in whole or from time to
time in part as directed by the Depositary. Any Note issued in exchange for a
Global Note or any portion thereof shall be a Global Note; provided that any
such Note so issued that is registered in the name of a Person other than the
Depositary or a nominee thereof shall not be a Global Note.
 
(ii) Notes issued in exchange for a Global Note or any portion thereof shall be
issued in definitive, fully-registered book-entry form, without interest
coupons, shall have an Accreted Principal Amount equal to that of such Global
Note or portion thereof to be so exchanged, shall be registered in such names
and be in such authorized denominations as the Depositary shall designate and
shall bear the legends provided for herein applicable thereto. Any Global Note
to be exchanged in whole shall be surrendered by the Depositary to the Trustee,
as Registrar. With regard to any Global Note to be exchanged in part, either
such Global Note shall be so surrendered for exchange or, if the Trustee is
acting as custodian for the Depositary or its nominee with respect to such
Global Note, the principal amount thereof shall be reduced, by an amount equal
to the portion thereof to be so exchanged, by means of an appropriate adjustment
made on the records of the Trustee. Upon any such surrender or adjustment, the
Trustee shall authenticate and deliver the Note issuable on such exchange to or
upon the order of the Depositary or an authorized representative thereof.
 
(iii) Subject to the provisions of clause (v) below, the registered Holder may
grant proxies and otherwise authorize any Person, including Agent Members and
persons that may hold interests through Agent Members, to take any action which
a Holder is entitled to take under this Indenture or the Notes.
 
(iv) In the event of the occurrence of any of the events specified in clause (i)
above, the Company will promptly make available to the Trustee a reasonable
supply of Certificated Notes in definitive, fully registered form, without
interest coupons.
 
(v) Neither Agent Members nor any other Persons on whose behalf Agent Members
may act shall have any rights under this Indenture with respect to any Global
Note registered in the name of the Depositary or any nominee thereof, or under
any such Global Note, and the Depositary or such nominee, as the case may be,
may be treated by the Company, the Trustee and any agent of the Company or the
Trustee as the absolute owner and holder of such Global Note for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or such nominee, as the case may be, or impair, as between the
Depositary, its Agent Members and any other person on whose behalf an Agent
Member may act, the operation of customary practices of such Persons governing
the exercise of the rights of a holder of any Note. Neither the Trustee nor any
Agent Member shall have any responsibility or liability for any actions taken or
not taken by the Depositary.
 
Section 2.14. Additional Notes.
 
  If authorized by a resolution of the Board of Directors, the Company shall be
entitled to issue additional Notes under this Indenture (“Additional Notes”)
which shall have substantially identical terms as the Notes, other than with
respect to (i) the date of issuance, (ii) the issue price, (iii) the accretion
rate on the Notes (to the extent such Additional Notes are issued with a
different “CUSIP”, “ISIN” or “Common Code” number than the Notes), and (iv) if
such Additional Notes shall be issued in the form of Unrestricted Notes or
Transfer Restricted Notes (in which case the Transfer Restricted Notes will bear
the legends set forth in Exhibit D (collectively, the “Transfer Restriction
Legend”)), the transfer restrictions in respect of Notes that are, respectively,
Transfer Restricted Notes or Unrestricted Notes; provided that such issuance
shall be made in compliance with this Indenture; provided, further, that no
Additional Notes may be issued with the same “CUSIP”, “ISIN” or “Common Code”
number as other Notes unless it is so permitted in accordance with applicable
law and such Additional Notes are fungible with the Notes for U.S. federal tax
purposes. The Notes issued on the Closing Date and any Additional Notes shall be
treated as a single class for all purposes under this Indenture.
 
With respect to any Additional Notes, the Company shall set forth in an
Officers’ Certificate, a copy of which shall be delivered to the Trustee, or in
a supplemental indenture, the following information:
 
(1) the aggregate Accreted Principal Amount of Notes outstanding immediately
prior to the issuance of such Additional Notes;
 
(2) the aggregate Original Principal Amount of such Additional Notes to be
authenticated and delivered pursuant to this Indenture;
 
(3) the issue price, if any, the issue date of such Additional Notes and the
accretion amount as of the first Accretion Date following the issuance of such
Additional Notes;
 
(4) the “CUSIP”, “ISIN” or “Common Code” number, as applicable, of such
Additional Notes; and
 
(5) whether such Additional Notes shall be Transfer Restricted Notes or
Unrestricted Notes.
 
In authenticating such Additional Notes, and accepting the additional
responsibilities under this Indenture in relation to such Additional Notes, the
Trustee shall receive, and, subject to Section 7.01, shall be fully protected in
relying upon:
 
(a)           A copy of the resolution or resolutions of the Board of Directors
in or pursuant to which the terms and form of the Additional Notes were
established, certified by the Secretary or an Assistant Secretary of the Company
to have been duly adopted by the Board of Directors and to be in full force and
effect as of the date of such certificate, and if the terms and form of such
Additional Notes are established by an Officers' Certificate pursuant to general
authorization of the Board of Directors, such Officers' Certificate;
 
(b)           an executed supplemental indenture, if any;
 
(c)           an Officers’ Certificate delivered in accordance with Section
12.05; and
 
(d)           an Opinion of Counsel which shall state: (i) that the form of such
Additional Notes has been established by a supplemental indenture or by or
pursuant to a resolution of the Board of Directors in accordance and in
conformity with the provisions of this Indenture; (ii) that the terms of such
Additional Notes have been established in accordance with and in conformity with
the other provisions of this Indenture; (iii) that such Additional Notes, when
authenticated and delivered by the Trustee and issued by the Company in the
manner and subject to any conditions specified in such Opinion of Counsel, will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting the enforcement
of creditors' rights and to general equity principles; and (iv) that all
conditions precedent to the authentication of the Additional Notes have been
met.
 
The Trustee shall have the right to decline to authenticate and deliver any
Notes under this Section if the Trustee, being advised by counsel, determines
that such action may not lawfully be taken or if the Trustee in good faith shall
determine that such action would expose the Trustee to personal liability to
existing Holders.
 
Section 2.15. Accretion.  Commencing on the Closing Date, the principal amount
of the Notes shall accrete at a rate equal to 7.00% per annum (compounded
quarterly).  Schedule I hereto sets forth the Accreted Principal Amounts per
$1,000 Original Principal Amount of Notes as of specified dates during the
period from the Closing Date through the Maturity Date (the “Accretion
Schedule”).
 
Section 2.16. Calculation of Original Issue Discount.  The Company shall file
with the Trustee within 30 days after the end of each calendar year (i) a
written notice specifying the amount of Original Issue Discount (including daily
rates and accrual periods) accrued on outstanding Notes as of the end of such
year and (ii) such other specific information relating to such Original Issue
Discount as may then be required under the Code or the Treasury regulations
promulgated thereunder.
 
ARTICLE 3
 
REPURCHASES
 
Section 3.01. Repurchase or Conversion Upon a Change in Control.
 
(a) Upon the occurrence of a Change in Control, each Holder shall elect, at such
Holder’s option, subject to the terms and conditions of Article 3 of this
Indenture, either (i) to require the Company to repurchase for Cash all, but not
less than all, of such Holder’s Notes in integral multiples of $1,000 principal
amount at a price (the “Fundamental Change Repurchase Price”) equal to the
Accreted Principal Amount as of such Change in Control or (ii) to convert all,
but not less than all, of such Holder’s Notes on the Conversion Date pursuant to
Section 10.02. Upon a valid exercise of the option to require repurchase, the
Company will be required to repurchase the Notes on a date selected by the
Company (the “Fundamental Change Repurchase Date”), which shall be no earlier
than 15 days or later than 35 days after the date on which the Company mails the
notice contemplated by this Section 3.01, subject to satisfaction by or on
behalf of the Holder of the requirements set forth in Section 3.01(b).  A
failure by a Holder to (x) make such election or (y) surrender any Notes to be
converted to the Conversion Agent pursuant to Section 10.02, in each case, on or
before the third (3rd) Business Day before the Fundamental Change Repurchase
Date (the “Fundamental Change Election Date”) shall be deemed to constitute an
election to require the Company to repurchase such Holder’s Notes for the
Fundamental Change Repurchase Price.
 
 A “Change in Control” will be deemed to have occurred when any of the following
has occurred:
 
(a) the consummation of any transaction (including, without limitation, any
merger or consolidation other than those excluded under clause (d) below) the
result of which is that any “person” or “group” becomes the “beneficial owner”
(as these terms are defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act), directly or indirectly, of more than 50% of the total voting power of the
Capital Stock of the Company that is at that time entitled to vote by the holder
thereof in the election of the Board of Directors (or comparable body);
 
(b) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company;
 
(c) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole to any “person” or “group” (as
these terms are used in Section 13(d)(3) of the Exchange Act); or
 
(d) any transaction or series of related transactions in connection with which
(whether by means of exchange, liquidation, consolidation, merger, combination,
reclassification, recapitalization, acquisition or otherwise) all of the Common
Stock is exchanged for, converted into, acquired for, or constitutes solely the
right to receive, other securities, other property, assets or cash, other than
(i) any transaction pursuant to which the holders of 50% or more of the total
voting power of all shares of Capital Stock of the Company entitled to vote
generally in elections of directors immediately prior to such transaction have
the right to exercise, directly or indirectly, 50% or more of the total voting
power of all shares of Capital Stock of the continuing or surviving Person
entitled to vote generally in elections of directors immediately after giving
effect to such transaction (ii) any changes resulting solely from a subdivision
or combination or change solely in par value, or (iii) any merger solely for the
purpose of changing the jurisdiction of incorporation of the Company and
resulting in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of common stock of the surviving entity.
 
On or before the fifth (5) day after the occurrence of a Change in Control (or
in the case of a Change in Control under clause (c) or (d) of the definition
thereof on the same day as the public announcement of such transaction by the
Company), the Company will mail a written notice of Change in Control by
first-class mail to the Trustee and to each Holder at their addresses shown in
the register of the Registrar (and to beneficial owners as required by
applicable law). The notice shall include a form of Repurchase Notice to be
completed by the Noteholder and shall state:
 
(1) the events causing a Change in Control;
 
(2) the date of such Change in Control;
 
(3) the Fundamental Change Election Date;
 
(4) the Fundamental Change Repurchase Price;
 
(5) the Fundamental Change Repurchase Date;
 
(6) the name and address of the Paying Agent and the Conversion Agent;
 
(7) the then current Applicable Conversion Rate and any adjustments thereto;
 
(8) that Notes with respect to which a Repurchase Notice is given by the Holder
may be converted pursuant to Article 10 hereof only if the Repurchase Notice has
been withdrawn in accordance with the terms of this Indenture;
 
(9) the procedures a Holder must follow to exercise rights under this Section
3.01(a); and
 
(10) the CUSIP and ISIN number(s) of the Notes, if applicable.
 
(b) A Holder shall make its election under this Section 3.01 by (x) delivery of
a written notice (a “Repurchase Notice”) to the Paying Agent or (y) delivery of
a Conversion Notice to the Conversion Agent in accordance with Section 10.02, at
any time prior to the Close of Business on the Fundamental Change Election
Date.  The Repurchase Notice shall state:
 
(i) if Certificated Notes have been issued, the certificate number of the Notes
(or if the Holder’s Notes are Global Notes, that such Holder’s notice must
comply with the Applicable Procedures);
 
(ii) the portion of the Original Principal Amount of Notes to be repurchased,
which portion must be $1,000 or an integral multiple of $1,000; and
 
(iii) that such Notes shall be repurchased by the Company pursuant to the terms
and conditions specified in this Article 3.
 
The delivery of such Note to the Paying Agent prior to, on or after the
Fundamental Change Repurchase Date (together with all necessary endorsements and
compliance by the Holder with the Applicable Procedures) at the offices of the
Paying Agent shall be a condition to the receipt by the Holder of the
Fundamental Change Repurchase Price therefor; provided, however, that such
Fundamental Change Repurchase Price shall be so paid pursuant to this Section
3.01 only if the Note so delivered to the Paying Agent shall conform in all
respects to the description thereof set forth in the related Repurchase Notice.
 
The Company shall repurchase from the Holder thereof, pursuant to this Section
3.01, a portion of a Note if the Original Principal Amount of such portion is
$1,000 or an integral multiple of $1,000. Provisions of this Indenture that
apply to the repurchase of all of a Note also apply to the repurchase of such
portion of such Note.
 
Any repurchase by the Company contemplated pursuant to the provisions of this
Section 3.01 shall be consummated by the delivery of the consideration to be
received by the Holder on or prior to the later of the Fundamental Change
Repurchase Date and the time of delivery of the Note to the Paying Agent in
accordance with this Section 3.01.
 
Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Repurchase Notice contemplated by this Section 3.01(b) shall
have the right to withdraw such Repurchase Notice at any time prior to the Close
of Business on the Fundamental Change Election Date by delivery of a written
notice of withdrawal to the Paying Agent in accordance with Section 3.02 and
contemporaneous delivery of a Conversion Notice to the Conversion Agent in
accordance with Section 10.02.
 
The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written withdrawal thereof.
 
No Notes may be repurchased by the Company at the option of Holders upon a
Change in Control if the principal amount of the Notes has been accelerated
(other than as a result of a default in the payment of the Fundamental Change
Repurchase Price with respect to the Notes), and such acceleration has not been
rescinded, on or prior to the date on which such repurchase is to be
consummated. The Paying Agent will promptly return to the respective Holders
thereof any Notes (x) with respect to which a Repurchase Notice has been
withdrawn in compliance with this Indenture, or (y) held by it during the
continuance of acceleration described in the immediately preceding sentence in
which case, upon such return, the Repurchase Notice with respect thereto shall
be deemed to have been withdrawn.
 
Section 3.02. Effect of Repurchase Notice.
 
  (a)  Upon receipt by the Paying Agent of the Repurchase Notice specified in
Section 3.01(b), the Holder of the Note in respect of which such Repurchase
Notice was given shall (unless such Repurchase Notice is withdrawn as specified
in this Section 3.02) thereafter be entitled to receive solely the Fundamental
Change Repurchase Price with respect to such Note. Such Fundamental Change
Repurchase Price shall be paid to such Holder, subject to receipt of funds by
the Paying Agent, on or prior to the later of (x) the Fundamental Change
Repurchase Date, with respect to such Note (provided the conditions in Section
3.01(b) have been satisfied) and (y) the time of delivery of such Note to the
Paying Agent by the Holder thereof in the manner required by Section 3.01(b).
Notes in respect of which a Repurchase Notice has been given by the Holder
thereof may not be converted pursuant to Article 10 hereof on or after the date
of the delivery of such Repurchase Notice unless such Repurchase Notice has
first been validly withdrawn as specified in this Section 3.02.
 
(b) A Repurchase Notice may be withdrawn by means of a written notice of
withdrawal delivered to the office of the Paying Agent at any time prior to the
Close of Business on the Fundamental Change Election Date. Such notice of
withdrawal shall state:
 
(i) the principal amount being withdrawn;
 
(ii) if Certificated Notes are to be withdrawn, the certificate numbers of the
Notes being withdrawn (or, if Global Notes or a portion thereof are to be
withdrawn, that such Holder has complied with the Applicable Procedures in
respect of the withdrawal of such Holder’s election to exercise its repurchase
rights pursuant to Section 3.01 of this Indenture);
 
(iii) the principal amount, if any, of the Notes that remain subject to a
Repurchase Notice; and
 
(iv) that such Holder has contemporaneously delivered a Conversion Notice to the
Conversion Agent in accordance with Section 10.02 with respect to such withdrawn
Notes.
 
Section 3.03. Deposit of Fundamental Change Repurchase Price.
 
 Prior to 12:00 p.m. (New York City time) on the Business Day prior to the
Fundamental Change Repurchase Date, the Company shall deposit with the Trustee
or with the Paying Agent (or, if the Company or a Subsidiary of the Company or
an Affiliate of either of them is acting as the Paying Agent, shall segregate
and hold in trust as provided in Section 2.04) an amount of money (in
immediately available funds if deposited on such Trading Day) sufficient to pay
the aggregate Fundamental Change Repurchase Price of all the Notes or portions
thereof which are to be repurchased as of the Fundamental Change Repurchase
Date.
 
If the Paying Agent holds money sufficient to pay the Fundamental Change
Repurchase Price with respect to the Notes to be repurchased on the Fundamental
Change Repurchase Date in accordance with the terms of this Indenture, then,
immediately on and after the Fundamental Change Repurchase Date, the Accreted
Principal Amount on such Notes shall cease to accrete, whether or not the Notes
are delivered to the Paying Agent, and all other rights of the Holders of such
Notes shall terminate, other than the right to receive the Fundamental Change
Repurchase Price upon delivery of such Notes.
 
Section 3.04. Notes Repurchased in Part.
 
 Any Note which is to be repurchased only in part shall be surrendered at the
office of the Paying Agent (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or such Holder’s
attorney duly authorized in writing) and, provided that the Holder has properly
delivered a Conversion Notice to the Conversion Agent pursuant to Section 10.02
prior to the Fundamental Change Election Date with respect to such remaining
portion, the Company shall execute and the Trustee shall authenticate and
deliver to the Holder of such Note, without service charge, a new Note or Notes,
of any authorized denomination as requested by such Holder in aggregate
principal amount equal to, and in exchange for, the portion of the principal
amount of the Note so surrendered that is not repurchased; provided that such
Notes so delivered shall be immediately surrendered to the Conversion Agent
pursuant to Section 10.02 and the Holder thereof shall be entitled to receive
solely the Settlement Amount as contemplated by Section 10.02(b).
 
Section 3.05. Covenant to Comply with Securities Laws upon Repurchase of Notes.
 
 In connection with any repurchase upon the occurrence of a Change in Control,
to the extent required by applicable law, the Company shall:
 
(a) comply with the provisions of Rule 13e-4, Rule 14e-1 and any other tender
offer rules under the Exchange Act that may then be applicable; and
 
(b) otherwise comply with all federal and state securities laws as necessary to
effect a repurchase of Notes by the Company at the option of Holder.
 
ARTICLE 4
 
COVENANTS
 
Section 4.01. Payment of Notes.
 
  The Company shall make all payments in respect of the Notes on the dates and
in the manner provided in the Notes or pursuant to this Indenture. Any amounts
of shares of Common Stock to be given to the Conversion Agent shall be deposited
with the Conversion Agent by 12:00 p.m., New York City time, by the Company. The
Accreted Principal Amount of the Notes and the Fundamental Change Repurchase
Price shall be considered paid on the applicable date due if on such date
(which, in the case of a Fundamental Change Repurchase Price, shall be on the
Business Day immediately following the Fundamental Change Repurchase Date) the
Trustee, the Conversion Agent or the Paying Agent (other than the Company or any
Subsidiary of the Company, as applicable) holds, in accordance with this
Indenture, cash or securities, if permitted hereunder, sufficient to pay all
such amounts then due.
 
Section 4.02. Maintenance of Office or Agency.
 
 The Company will maintain in the United States an office or agency where Notes
may be surrendered for registration of transfer or exchange or for presentation
for payment and where notices and demands to or upon the Company in respect of
the Notes and this Indenture may be delivered. The Company hereby initially
designates the Corporate Trust Office of the Trustee as such office of the
Company. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company fails to maintain any such required office or agency or fails
to furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or delivered to the Trustee.
 
The Company may also from time to time designate one or more other offices or
agencies where the Notes may be surrendered or presented for any of such
purposes and may from time to time rescind such designations. The Company will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.
 
Section 4.03. Existence.
 
  The Company will do or cause to be done all things necessary to preserve and
keep in full force and effect its existence and the existence, rights and
franchises of the Company; provided that the Company is not required to preserve
any such right or franchise if the preservation thereof is no longer desirable
in the conduct of the business of the Company as determined by the Board of
Directors; provided further that this Section does not prohibit any transaction
otherwise permitted by Section 5.01.
 
Section 4.04. Annual Reports.
 
  The Company shall deliver to the Trustee, within fifteen days after the
Company is required to file the same with the Commission, copies of the
Company’s annual reports and of the information, documents and other reports (or
copies of such portions of any of the foregoing as the Commission may by rules
and regulations prescribe) that the Company is required to file with the
Commission pursuant to Section 13 or Section 15(d) of the Exchange Act; provided
that any such information, documents or reports filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval (“EDGAR”)
system, or any successor system established by the Commission, shall be deemed
to be filed with the Trustee; provided, however, that the Trustee shall have no
obligation whatsoever to determine whether or not such information, documents or
reports have been filed pursuant to the EDGAR system.
 
Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).
 
Section 4.05. Reports to Trustee.
 
  The Company will deliver to the Trustee:
 
(a) within 120 days after the end of each fiscal year (commencing in 2014) a
certificate from the principal executive, financial or accounting officer of the
Company stating that the officer has conducted or supervised a review of the
activities of the Company and its performance under this Indenture and that,
based upon such review, no Default exists hereunder or, if there has been a
Default, specifying the Default, its nature, status and what action the Company
is taking or proposes to take with respect thereto; and
 
(b) promptly and in any event within 15 days after the Company becomes aware of
the occurrence of a Default, an Officers’ Certificate setting forth the details
of the Default, and the action which the Company is taking or proposes to take
with respect thereto.
 
Section 4.06. Rule 144A Information Requirements. At any time the Company is not
subject to Section 13 or 15(d) of the Exchange Act, so long as (i) any of the
Notes or any shares of Common Stock issuable upon conversion thereof shall, at
such time, constitute “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Act and (ii) less than one year has passed since
the acquisition of such Notes from the Company or an Affiliate of the Company,
the Company shall (x) promptly provide to the Trustee and shall, upon written
request, provide to any Holder, beneficial owner or prospective purchaser of
such Notes or any shares of Common Stock issued upon conversion of such Notes,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act to facilitate the resale of such Notes or shares of Common Stock
pursuant to Rule 144A under the Securities Act and (y) take such further action
as any Holder or beneficial owner of such Notes or such Common Stock may
reasonably request to the extent required from time to time to enable such
Holder or beneficial owner to sell such Notes or shares of Common Stock in
accordance with Rule 144A under the Securities Act.
 
Section 4.07. Reservation of Common Stock. The Company shall at all times
reserve and keep available, out of its authorized but unissued shares of Common
Stock, such shares of Common Stock as shall be sufficient to effect conversion
of all outstanding Notes.  If at any time the number of authorized but unissued
shares of Common Stock of the Company shall not be sufficient to effect the
conversion of the Notes and otherwise to comply with the terms of this
Indenture, the Company will forthwith take such corporate action as may be
necessary to increase its authorized but unissued shares of such Common Stock to
such number of shares as shall be sufficient for such purpose.  The Company will
obtain any authorization, consent, approval or other action by or make any
filing with any court or administrative body that may be required under
applicable securities laws in connection with the issuance of shares of its
Common Stock upon the conversion of the Notes.
 
Section 4.08. Issuance of Shares. The Common Stock, when issued, will be duly
and validly issued, fully paid and nonassessable and will be free and clear of
any Liens caused or created by the Company, and will have been issued in
compliance with the Securities Act.  When issued, the Common Stock will be free
from any restrictions, other than transfer restrictions pursuant to the
securities laws.
 
Section 4.09. Incurrence of Debt. The Company shall not, and shall not cause or
permit any of its Subsidiaries to, directly or indirectly, Incur any Debt,
except that the Company and its Subsidiaries may Incur the following
Debt:  (i) Debt of the Company in respect of the Notes (including Additional
Notes in an aggregate Original Principal Amount not to exceed $5,000,000 at any
one time outstanding), (ii) Debt of the Company and Cadiz Real Estate LLC
Incurred pursuant to the Credit Agreement, (iii) Debt of the Company and its
Subsidiaries Incurred solely for the purpose of financing (whether in whole or
in part) the cost of construction or improvement of the Qualified Water Project,
including out-of-pocket costs and expenses incurred by the Company and its
Subsidiaries in connection with such construction or improvement, in an
aggregate principal amount at any one time outstanding, including all
Refinancing Debt Incurred to Refinance Debt Incurred pursuant to this clause
(iii), not to exceed, together with the aggregate principal amount of all Debt
then outstanding pursuant to clause (ii) of this Section 4.09, the lesser of (x)
the aggregate cost of such construction or improvement, including out-of-pocket
costs and expenses incurred by the Company and its Subsidiaries in connection
with such construction or improvement, as determined by the Board of Directors
in good faith and evidenced by a resolution of the Board of Directors, plus the
amount necessary to Refinance the Debt outstanding pursuant to clause (ii) of
this Section 4.09 and (y) $300,000,000, (iv) Hedging Obligations entered into by
the Company and its Subsidiaries in the ordinary course of business and not for
speculative purposes up to an aggregate principal amount of $5,000,000 at any
one time outstanding, (v) Debt of a Subsidiary of the Company owed to and held
by the Company, (vi) Debt of the Company or any of its Subsidiaries arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business; provided that such Debt is extinguished within five Business Days
after Incurrence, (vii) Debt of the Company or any of its Subsidiaries with
respect to letters of credit issued in the ordinary course of business in
respect of health, disability or other employee benefits or property, casualty
or liability insurance or self-insurance, or other Debt with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided
that, upon the drawing of any such letter of credit, the reimbursement
obligation with respect thereto is reimbursed within thirty (30) days following
such drawing, (viii) Debt of the Company or any of its Subsidiaries arising from
agreements for indemnification, adjustment of purchase price, earn-outs or
similar obligations, in each case Incurred in connection with the disposition or
acquisition of any business, asset or Subsidiary, other than Guarantee
Obligations Incurred by any Person acquiring all or any portion of such
business, assets or other Person for purposes of financing such acquisition;
provided that (A) such Debt is not reflected on the balance sheet of the Company
or any of its Subsidiaries (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause (A)
and (B) in the case of a disposition, the maximum aggregate liability in respect
of all such Debt under this clause (viii) will at no time exceed the gross
proceeds, including the fair market value of non-cash proceeds (the fair market
value of such non-cash proceeds being measured at the time received and without
giving effect to any subsequent changes in value), actually received by the
Company and its Subsidiaries in connection with such disposition, (ix) Debt of
the Company or any of its Subsidiaries consisting of take-or-pay obligations
contained in supply agreements, in each case in the ordinary course of business,
(x) Debt arising in connection with endorsement of instruments of deposit in the
ordinary course of business, (xi) Capitalized Lease Obligations of the Company
or any of its Subsidiaries in an aggregate principal amount at any one time
outstanding, including all Refinancing Debt Incurred to Refinance Debt Incurred
pursuant to this clause (xi), not to exceed $10,000,000, and (xii) unsecured
Debt in an aggregate principal amount not to exceed $10,000,000 at any one time
outstanding.  For purposes of determining any particular amount of Indebtedness
under this Section 4.09, Guarantee Obligations, Liens or obligations with
respect to letters of credit otherwise supporting Debt otherwise included in the
determination of such particular amount will not be included.
 
Section 4.10. Asset Sales. (a) if, the Net Cash Proceeds from Asset Sales
available to the Company after all outstanding obligations under the Credit
Agreement have been repaid and the commitments thereunder permanently reduced to
zero, exceeds $2,500,000, the Company shall deposit the Net Cash Proceeds of
such Asset Sales into a cash collateral account and shall promptly provide
notice thereof to the Trustee, which notice shall specify the amount of the Net
Cash Proceeds so deposited.  The Trustee shall deliver any notice of deposit it
receives from the Company under this Section 4.10 to the Noteholders within five
(5) Business Days.  The Trustee shall, by notice to the Company delivered no
more than thirty (30) days after the Trustee’s receipt of notice from the
Company of such deposit, require the Company to apply the applicable Net Cash
Proceeds towards prepayment of amounts owing under the Notes (“Asset Sale
Offer”) in accordance with this Section 4.10.
 
(b) In the event that, pursuant to Section 4.10 hereof, the Company shall be
required to commence an Asset Sale Offer, it shall follow the procedures
specified below.
 
(c) The Asset Sale Offer shall remain open for a period of twenty (20) Business
Days following its commencement and no longer, except to the extent that a
longer period is required by applicable law (the “Offer Period”).  No later than
five (5) Business Days after the termination of the Offer Period (the “Purchase
Date”), the Company shall apply all Net Cash Proceeds (the “Offer Amount”) to
the purchase of Notes, or, if less than the Offer Amount has been tendered, all
Notes tendered in response to the Asset Sale Offer.  Payment for any Notes so
purchased shall be made in the same manner as all other payments are made under
the Indenture and Notes.
 
(d) Upon the commencement of an Asset Sale Offer, the Company shall send, by
first-class mail, a notice to each of the Holders, with a copy to the Trustee.
The notice shall contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Asset Sale Offer.  The Asset Sale Offer
shall be made to all Holders.  The notice, which shall govern the terms of the
Asset Sale Offer, shall state:
 
(i) that the Asset Sale Offer is being made pursuant to this Section 4.10 hereof
and the length of time the Asset Sale Offer shall remain open;
 
(ii) the Offer Amount, the purchase price and the Purchase Date;
 
(iii) that the principal of any Note not tendered or accepted for payment shall
continue to accrete;
 
(iv) that, unless the Company defaults in making such payment, the principal
amount of any Note accepted for payment pursuant to the Asset Sale Offer shall
cease to accrete after the Purchase Date;
 
(v) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in minimum amounts of $1,000 or an
integral multiple of $1,000 in excess thereof;
 
(vi) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Note completed, or transfer by
book-entry transfer, to the Company, the Depositary, if appointed by the
Company, or a Paying Agent at the address specified in the notice at least three
(3) days before the Purchase Date;
 
(vii) that Holders shall be entitled to withdraw their election if the Company,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Note the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have such Note purchased;
 
(viii) that, if the aggregate principal amount of Notes surrendered by the
holders thereof exceeds the Offer Amount, the Trustee, in accordance with the
applicable Depositary procedures in the case of Global Notes, shall select the
Notes to be purchased on a pro rata basis based on the Accreted Principal Amount
of the Notes tendered (with such adjustments as may be deemed appropriate by the
Trustee, in accordance with the applicable Depositary procedures in the case of
Global Notes, so that only Notes in minimum denominations of $1,000, or an
integral multiple of $1,000 in excess thereof, shall be purchased); and
 
(ix) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer) representing the same
indebtedness to the extent not repurchased.
 
(e) On or before the Purchase Date, the Company shall, to the extent lawful, (1)
accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof validly tendered pursuant to the Asset Sale
Offer, or if less than the Offer Amount has been tendered, all Notes tendered
and (2) deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions thereof so tendered.
 
(f) The Company, the Depositary or the Paying Agent, as the case may be, shall
promptly mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes properly tendered by such Holder and accepted by the
Company for purchase, and the Company shall promptly issue a new Note, and the
Trustee, upon receipt of an Authentication Order, shall authenticate and mail or
deliver (or cause to be transferred by book-entry) such new Note to such Holder
in a principal amount equal to any unpurchased portion of the Note surrendered
representing the same indebtedness to the extent not repurchased; provided that
each such new Note shall be in a principal amount of $1,000 or an integral
multiple of $1,000 in excess thereof.  Any Note not so accepted shall be
promptly mailed or delivered by the Company to the Holder thereof.  The Company
shall publicly announce the results of the Asset Sale Offer on or as soon as
practicable after the Purchase Date.
 
(g) Any Net Cash Proceeds remaining after the Asset Sale Offer may be used by
the Company for working capital.
 
ARTICLE 5
 
CONSOLIDATION, MERGER, SALE OR LEASE OF ASSETS
 
Section 5.01. Consolidation, Merger, Sale or Lease of Assets by the Company.
 
  (a)  The Company may not, directly or indirectly, consolidate with or merge
into any Person or sell, convey, transfer or lease all or substantially all of
its properties and assets to another Person, unless:
 
(i) the resulting, surviving or transferee Person (if other than the Company) is
an entity organized and validly existing under the laws of the United States of
America, any State thereof or the District of Columbia;
 
(ii) such entity (if other than the Company) expressly assumes all of the
obligations of the Company under the Notes and this Indenture pursuant to a
supplemental indenture;
 
(iii) immediately after giving effect to the transaction, no Event of Default or
Default has occurred and is continuing; and
 
(iv) the Company delivers to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that such consolidation, merger, conveyance, transfer
or lease and the supplemental indenture (if any) comply with this Indenture.
 
(b) Subject to Article 3, upon the consummation of any transaction effected in
accordance with these provisions, if the Company is not the resulting, surviving
or transferee Person, the resulting, surviving or transferee Person shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company under this Indenture and the Notes with the same effect as if such
successor Person had been named as the Company in this Indenture. Upon such
substitution, except in the case of a lease, the Company will be released from
its obligations under the Notes and this Indenture.
 
ARTICLE 6
 
DEFAULT AND REMEDIES
 
Section 6.01. Events of Default.
 
 An “Event of Default” occurs with respect to the Notes if:
 
(a) the Company defaults in payment of the Fundamental Change Repurchase Price
with respect to any Note, when such becomes due and payable;
 
(b) the Company defaults in the payment of the Accreted Principal Amount of any
Note when due at maturity, redemption, upon repurchase or otherwise (including,
without limitation, upon the exercise by a Holder of its right to require the
Company to repurchase such Notes pursuant to and in accordance with Articles 3
or 4 hereof);
 
(c) the Company fails to issue any notice of a Change in Control as required
under Section 3.01(a) of this Indenture, and such default continues for a period
of three Business Days;
 
(d) the Company fails to comply with its obligation to convert the Notes into
Common Stock or other property pursuant to and in accordance with Article 10
upon exercise of a Holder’s right to convert its Notes pursuant to Article 10;
 
(e) other than as set forth in paragraph (f), the Company fails to comply with
any of its other covenants or agreements in the Notes or this Indenture and
fails to cure (or obtain a waiver of) such default, within 45 days after the
Company receives a notice of such default by the Trustee or by Holders of not
less than 25% in Accreted Principal Amount of the Notes then outstanding;
 
(f) the Company fails to comply with its covenants or agreements in Article V of
this Indenture and fails to cure such default within 3 Business Days;
 
(g) the Company or any Significant Subsidiary fails to pay principal when due
(whether at stated maturity or otherwise) or an uncured default that results in
the acceleration of maturity, of any indebtedness for borrowed money of the
Company or any of its Significant Subsidiaries in an aggregate amount in excess
of $10,000,000 (or its foreign currency equivalent), unless such indebtedness is
discharged, or such acceleration is rescinded, stayed or annulled, within a
period of 30 calendar days after written notice of such failure or uncured
default is given to the Company by the Trustee or to the Company and the Trustee
by the Holders of not less than 25% in Accreted Principal Amount of the Notes
then outstanding; provided that if any such failure or acceleration referred to
above shall cease or be cured, waived, rescinded or annulled, then the resulting
Event of Default shall be deemed not to have occurred;
 
(h) the Company or any Significant Subsidiary, pursuant to or under or within
the meaning of any Bankruptcy Law, (i) commences a voluntary case or proceeding;
(ii) consents to the entry of an order for relief against it in an involuntary
case or proceeding or the commencement of any case against it; (iii) consents to
the appointment of any receiver, trustee, assignee, liquidator, custodian or
similar official of it or for any substantial part of its property; (iv) makes a
general assignment for the benefit of its creditors; (v) files a petition in
bankruptcy or answer or consent seeking reorganization or relief; or (vi)
consents to the filing of such petition or the appointment of or taking
possession by any receiver, trustee, assignee, liquidator, custodian or similar
official;
 
(i) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company or any Significant
Subsidiary in an involuntary case or proceeding, or adjudicates the Company or
any Significant Subsidiary insolvent or bankrupt; (ii) appoints any receiver,
trustee, assignee, liquidator, custodian or similar official of the Company or
any Significant Subsidiary or for any substantial part of any such entity’s
property; or (iii) orders the winding up or liquidation of the Company or any
Significant Subsidiary, and the order or decree remains unstayed and in effect
for 60 consecutive days (an Event of Default specified in clause (h) or (i) a
“Bankruptcy Default”); or
 
(j) the Company or any of its Significant Subsidiaries fails to pay final
non-appealable judgments entered by a court or courts of competent jurisdiction
aggregating in excess of $10,000,000 (net of any amounts as to which a reputable
and solvent third party insurer has accepted full coverage), which judgments are
not paid, discharged, bonded or stayed for a period of 60 days.
 
Section 6.02. Acceleration.
 
 If an Event of Default, other than a Bankruptcy Default, occurs and is
continuing under this Indenture, the Holders of at least 25% in aggregate of the
Original Principal Amount of the Notes then outstanding, by written notice to
the Company (and to the Trustee), may, and the Trustee at the written request of
such Holders may, declare the then Accreted Principal Amount of the Notes to be
immediately due and payable. Upon a declaration of acceleration, such Accreted
Principal Amount will become immediately due and payable. If a Bankruptcy
Default occurs, the Accreted Principal Amount of the Notes then outstanding will
become immediately due and payable automatically without any declaration or
other act on the part of the Trustee or any Holder.  If the Accreted Principal
Amount of any Note is not paid when due (whether upon acceleration pursuant to
this Section 6.02, upon the date set for payment of the Fundamental Change
Repurchase Price pursuant to Article 3 hereof or upon the Maturity Date), then
in each such case the overdue amount shall, to the extent permitted by law, bear
cash interest at the rate of 2.00% per annum (“Default Interest”), compounded
quarterly, which interest shall accrue from the date the Accreted Principal
Amount was originally due to the payment date of such amount has been made or
duly provided for.
 
Section 6.03. Other Remedies.
 
 If an Event of Default occurs and is continuing, the Trustee may pursue, in its
own name or as trustee of an express trust, any available remedy by proceeding
at law or in equity to collect the payment of Accreted Principal Amount of the
Notes or to enforce the performance of any provision of the Notes or this
Indenture. The Trustee may maintain a proceeding even if it does not possess any
of the Notes or does not produce any of them in the proceeding.
 
Section 6.04. Waiver of Past Defaults.
 
 Except as otherwise provided in Section 6.07 and Section 9.02(b), Holders of a
majority in Original Principal Amount of the outstanding Notes by written notice
to the Company and to the Trustee may waive any existing or future Default or
Event of Default and its consequences and rescind and annul a declaration of
acceleration with respect to such Event of Default and its consequences (other
than an Event of Default (a) with respect to the failure to make payment of the
Accreted Principal Amount or the Fundamental Change Repurchase Price, in each
case with respect to any Note, (b) with respect to the failure to pay or deliver
the consideration due upon conversion of the Notes or (c) with respect to any
provision that under this Indenture cannot be modified or amended without the
consent of the Holder of each outstanding Note affected) if:
 
(i) all existing Events of Default, other than the nonpayment of the Accreted
Principal Amount, if any on the Notes that have become due solely by the
declaration of acceleration, have been cured or waived, and
 
(ii) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction.
 
Upon such waiver, the Default will cease to exist, and any Event of Default
arising therefrom will be deemed to have been cured, but no such waiver will
extend to any subsequent or other Default or impair any right consequent
thereon.
 
Section 6.05. Control by Majority.
 
 The Holders of a majority in Original Principal Amount of the outstanding Notes
may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
the Trustee. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture, that may involve the Trustee in personal
liability, or that the Trustee determines may be unduly prejudicial to the
rights of Holders of Notes not joining in the giving of such direction, and may
take any other action it deems proper that is not inconsistent with any such
direction received from Holders of Notes. Prior to taking any action hereunder,
the Trustee shall receive indemnification satisfactory to it against all fees,
losses and expenses (including attorney’s fees and expenses) incurred or to be
incurred by taking such action.
 
Section 6.06. Limitation on Suits.
 
 A Holder may not institute any proceeding, judicial or otherwise, with respect
to this Indenture or the Notes, or for the appointment of a receiver or trustee,
or for any other remedy under this Indenture or the Notes, unless:
 
(i) the Holder has previously given to the Trustee written notice of a
continuing Event of Default;
 
(ii) Holders of at least 25% in Original Principal Amount of outstanding Notes
have made written request to the Trustee to institute proceedings in respect of
the Event of Default in its own name as Trustee under this Indenture;
 
(iii) Holders have offered to the Trustee indemnity satisfactory to the Trustee
against any costs, liabilities or expenses to be incurred in compliance with
such request;
 
(iv) the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such proceeding; and
 
(v) during such 60-day period, the Holders of a majority in Original Principal
Amount of the outstanding Notes have not given the Trustee a direction that is
inconsistent with such written request.
 
Section 6.07. Rights of Holders to Receive Payment.
 
 Notwithstanding anything to the contrary, the right of a Holder of a Note to
receive (x) the Accreted Principal Amount of a Note on the Maturity Date, (y)
payment of the Fundamental Change Repurchase Price on the Fundamental Change
Repurchase Date and (z) payment or delivery, as the case may be, of Common
Stock, Cash and/or other property pursuant to and in accordance with Article 10
upon conversion of such Note on the date specified in Article 10, or to bring
suit for the enforcement of any such payment or delivery, as the case may be, on
or after such respective dates, may not be impaired or affected without the
consent of that Holder.
 
Section 6.08. Collection Suit by Trustee.
 
 If an Event of Default specified in clause (a) or (b) of Section 6.01 occurs
and is continuing, the Trustee may recover judgment in its own name and as
trustee of an express trust for the whole amount owing with respect to the
Notes, and such further amount as is sufficient to cover the costs and expenses
of collection, including the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel and any other amounts due
the Trustee hereunder.
 
Section 6.09. Trustee May File Proofs of Claim.
 
 The Trustee may file proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for the compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, and any other amounts due the Trustee hereunder) and the
Holders allowed in any judicial proceedings relating to the Company or its
creditors or property, and is entitled and empowered to collect, receive and
distribute any money, securities or other property payable or deliverable upon
conversion or exchange of the Notes or upon any such claims. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, if the Trustee consents to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agent and counsel, and any other amounts due the Trustee hereunder.
Nothing in this Indenture will be deemed to empower the Trustee to authorize or
consent to, or accept or adopt on behalf of any Holder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.
 
Section 6.10. Priorities.
 
 If the Trustee collects any money or property pursuant to this Article, it
shall pay out the money or property in the following order:
 
First: to the Trustee for all amounts due under Section 7.07 hereof;
 
Second: to Holders for other amounts then due and unpaid in respect of the
Notes, ratably, without preference or priority of any kind, according to the
amounts due and payable in respect of the Notes; and
 
Third: to the Company or as a court of competent jurisdiction may direct.
 
The Trustee, upon written notice to the Company, may fix a record date and
payment date for any payment to Holders pursuant to this Section. At least 15
days before such record date, the Trustee shall mail to each Noteholder and the
Company a notice that states the record date, the payment date and the amount to
be paid.
 
Section 6.11. Restoration of Rights and Remedies.
 
  If the Trustee or any Holder has instituted a proceeding to enforce any right
or remedy under this Indenture and the proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
the Holder, then, subject to any determination in the proceeding, the Company,
the Trustee and the Holders will be restored severally and respectively to their
former positions hereunder and thereafter all rights and remedies of the
Company, the Trustee and the Holders will continue as though no such proceeding
had been instituted.
 
Section 6.12. Undertaking for Costs.
 
 In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court may require any party litigant in such suit (other than the
Trustee) to file an undertaking to pay the costs of the suit, and the court may
assess reasonable costs, including reasonable attorneys’ fees and expenses,
against any party litigant (other than the Trustee) in the suit having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section does not apply to (a) a suit by a Holder to enforce
payment of (i) the Accreted Principal Amount on the Maturity Date or any Default
Interest, (ii) payment of the Fundamental Change Repurchase Price on the
Fundamental Change Repurchase Date, (iii) delivery of the Common Stock, Cash
and/or other property pursuant to and in accordance with Article 10 upon
conversion of such Note on the date specified in Article 10 or (iv) payment of
the applicable portion of the Offer Amount with respect to any Notes properly
tendered and accepted for payment in connection with an Asset Sale Offer, (b) a
suit by Holders of more than 10% in Accreted Principal Amount of the outstanding
Notes or (c) a suit by the Trustee.
 
Section 6.13. Rights and Remedies Cumulative.
 
 No right or remedy conferred or reserved to the Trustee or to the Holders under
this Indenture is intended to be exclusive of any other right or remedy, and all
such rights and remedies are, to the extent permitted by law, cumulative and in
addition to every other right and remedy hereunder or now or hereafter existing
at law or in equity or otherwise. The assertion or exercise of any right or
remedy hereunder, or otherwise, will not prevent the concurrent assertion or
exercise of any other right or remedy.
 
Section 6.14. Delay or Omission Not Waiver.
 
 No delay or omission of the Trustee or of any Holder to exercise any right or
remedy accruing upon any Event of Default will impair any such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article or by law to the Trustee or to the
Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders, as the case may be.
 
ARTICLE 7
 
THE TRUSTEE
 
Section 7.01. General.
 
  (a)  The duties and responsibilities of the Trustee are as provided by the
Trust Indenture Act and as set forth herein. Whether or not expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee is subject to this
Article.
 
(b) Except during the continuance of an Event of Default, the Trustee need
perform only those duties that are specifically set forth in this Indenture and
no others, and no implied covenants or obligations will be read into this
Indenture against the Trustee. In case an Event of Default has occurred and is
continuing, the Trustee shall exercise those rights and powers vested in it by
this Indenture, and use the same degree of care and skill in their exercise, as
a prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.
 
(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct, except that:
 


(1)           this Subsection shall not be construed to limit the effect of
Subsection (b) of this Section;


(2)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be proved that the Trustee
was negligent in ascertaining the pertinent facts; and


(3)           the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of the required percentage (as set forth in the relevant provisions
of the Indenture) in principal amount of the Notes, relating to the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or exercising any trust or power conferred upon the Trustee, under this
Indenture with respect to the Notes.
 
(d)  Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.
 
Section 7.02. Certain Rights of Trustee.
 
 Subject to Trust Indenture Act Sections 315(a) through (d) (to which this
Indenture is hereby subject):
 
(a) The Trustee may conclusively rely, and will be protected in acting or
refraining from acting, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper Person. The
Trustee need not investigate any fact or matter stated in the document, but, in
the case of any document which is specifically required to be furnished to the
Trustee pursuant to any provision hereof, the Trustee shall examine the document
to determine whether it conforms to the form requirements of this Indenture (but
need not confirm or investigate the accuracy of mathematical calculations or
other facts stated therein).
 
(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, or both, each conforming to Section 12.06
and the Trustee will not be liable for any action it takes or omits to take in
reliance on the certificate or opinion.
 
(c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.
 
(d) The Trustee will be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders, unless such Holders have offered to the Trustee security or indemnity
satisfactory to it against the fees, costs, expenses and liabilities that might
be incurred by it in compliance with such request or direction.
 
(e) The Trustee will not be liable for any action it takes or omits to take that
it believes to be authorized or within its rights or powers or for any action it
takes or omits to take in accordance with the direction of the Holders in
accordance with Section 6.05 relating to the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Indenture.
 
(f) The Trustee may consult with counsel of its selection, and the advice of
such counsel or any Opinion of Counsel will be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon.
 
(g) No provision of this Indenture will require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
its duties hereunder, or in the exercise of its rights or powers, unless it
receives indemnity satisfactory to it against any fee, loss, liability or
expense.
 
(h) The Trustee shall have no duty to inquire as to performance of the Company
with respect to the covenants contained in Article 4. In addition, the Trustee
shall not be deemed to have knowledge of a Default or an Event of Default except
(i) a Default or Event of Default occurring pursuant to Section 6.01(a) and
6.01(b) or (ii) any Default or Event of Default of which a Responsible Officer
of the Trustee shall have received actual written notification from the Company
or the Holders of at least 25% in Original Principal Amount of Notes then
outstanding or obtained actual knowledge.
 
(i) The rights, privileges, protections, immunities and benefits given to the
Trustee including, without limitation, its rights to be indemnified, are
extended to and shall be enforced by the Trustee in its capacities hereunder and
each agent, custodian and other person employed to act hereunder.
 
(j) The permissive rights of the Trustee to take certain actions under this
Indenture shall not be construed as a duty unless so specified herein.
 
(k) In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
(l) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.
 
(m) The Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture.
 
(n) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation.
 
Section 7.03. Individual Rights of Trustee.
 
  The Trustee, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with the Company or its Affiliates with
the same rights it would have if it were not the Trustee. Any Agent may do the
same with like rights. However, the Trustee is subject to Trust Indenture Act
Sections 310(b) and 311.
 
Section 7.04. Trustee’s Disclaimer.
 
  The Trustee (a) makes no representation as to the validity or adequacy of this
Indenture or the Notes, (b) is not accountable for the Company’s use or
application of the proceeds from the Notes and (c) is not responsible for any
statement in the Notes other than its certificate of authentication.
 
Section 7.05. Notice of Default.
 
  If any Default or Event of Default occurs and is continuing and is known to
the Trustee, the Trustee will send notice of the Default or Event of Default to
each Holder within 90 days after it occurs, unless the Default or Event of
Default has been cured; provided that, except in the case of a Default (w) in
the payment of Accreted Principal Amount of any Note, (x) in the payment of the
Fundamental Change Repurchase Price on the Fundamental Change Repurchase Date,
(y) in the payment or delivery of Common Stock, Cash and/or property pursuant to
and in accordance with Article 10 upon conversion of such Note on the date
specified in Article 10 or (z) in the payment of the applicable portion of the
Offer Amount with respect to any Notes properly tendered and accepted for
payment in connection with an Asset Sale Offer, the Trustee may withhold the
notice if and so long as a Responsible Officer or committee of Responsible
Officers of the Trustee in good faith determines that withholding the notice is
in the interest of the Holders. Notice to Holders under this Section will be
given in the manner and to the extent provided in Trust Indenture Act Section
313(c).
 
Section 7.06. Reports by Trustee to Holders.
 
 As promptly as practicable after each June 1, beginning with the June 1
following the date of this Indenture, the Trustee will mail to each Holder, as
provided in Trust Indenture Act Section 313(c), a brief report dated as of such
June 1, covering the matters described in Trust Indenture Act Section 313(a),
and file such reports with each stock exchange upon which the Notes are listed
and with the Commission. The Company will promptly notify the Trustee in writing
if and when the Notes are listed on any stock exchange and of any delisting
thereof.
 
Section 7.07. Compensation and Indemnity.
 
  (a) The Company will pay the Trustee compensation as agreed upon in writing
for its services. The compensation of the Trustee is not limited by any law on
compensation of a Trustee of an express trust. The Company will reimburse the
Trustee upon request for all out-of-pocket expenses, disbursements and advances
incurred or made by the Trustee, including the compensation and expenses of the
Trustee’s agents and counsel.
 
(b) The Company will indemnify the Trustee and any predecessor Truestee and
their agents (which for purpose of this Section 7.07 shall include its officers,
directors, employees and agents)for, and hold it harmless against, any and all
loss, damage, claim or liability or expense incurred by it without negligence or
willful misconduct on its part arising out of or in connection with the
acceptance or administration of this Indenture and its duties under this
Indenture and the Notes, including the costs and expenses of defending itself
against any claim (whether asserted by the Company, a Holder or any other
Person) or liability and of complying with any process served upon it or any of
its officers in connection with the exercise or performance of any of its powers
or duties under this Indenture and the Notes or in connection with enforcing the
provisions of this Section 7.07.
 
(c) To secure the Company’s payment obligations in this Section, the Trustee
will have a lien prior to the Notes on all money or property held or collected
by the Trustee, in its capacity as Trustee, except money or property held in
trust to pay principal or accreted value of particular Notes.
 
When the Trustee incurs expenses or renders services in connection with a
Bankruptcy Default, the expenses (including the reasonable charges and expenses
of its counsel) and the compensation for the services are intended to constitute
expenses of administration under any applicable federal or state bankruptcy,
insolvency or other similar law. The provisions of this Section shall survive
the termination of this Indenture, and any earlier resignation or removal of the
Trustee in accordance with Section 7.08.
 
Section 7.08. Replacement of Trustee.
 
  (a)  (i) The Trustee may resign at any time by written notice to the Company.
 
(ii) The Holders of a majority in the Original Principal Amount of the
outstanding Notes may remove the Trustee by written notice to the Trustee.
 
(iii) If the Trustee is no longer eligible under Section 7.10 or in the
circumstances described in Trust Indenture Act Section 310(b), any Holder that
satisfies the requirements of Trust Indenture Act Section 310(b) may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
 
(iv) The Company may remove the Trustee if (A) the Trustee is no longer eligible
under Section 7.10; (B) the Trustee is adjudged a bankrupt or an insolvent; (C)
a receiver or other public officer takes charge of the Trustee or its property;
or (D) the Trustee becomes incapable of acting.
 
A resignation or removal of the Trustee and appointment of a successor Trustee
will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.
 
(b) If the Trustee has been removed by the Holders, Holders of a majority of the
Original Principal Amount of the Notes then outstanding may appoint a successor
Trustee with the consent of the Company. Otherwise, if the Trustee resigns or is
removed, or if a vacancy exists in the office of Trustee for any reason, the
Company will promptly appoint a successor Trustee. If the successor Trustee does
not deliver its written acceptance within 30 days after the retiring Trustee
resigns or is removed, the retiring Trustee, the Company or the Holders of a
majority of the Original Principal Amount of the outstanding Notes may petition,
at the expense of the Company, any court of competent jurisdiction for the
appointment of a successor Trustee.
 
(c) Upon delivery by the successor Trustee of a written acceptance of its
appointment to the retiring Trustee and to the Company, (i) the retiring Trustee
will transfer all property held by it as Trustee to the successor Trustee,
subject to the lien provided for in Section 7.07(c), (ii) the resignation or
removal of the retiring Trustee will become effective, and (iii) the successor
Trustee will have all the rights, powers and duties of the Trustee under this
Indenture. Upon request of any successor Trustee, the Company will execute any
and all reasonable instruments for fully and vesting in and confirming to the
successor Trustee all such rights, powers and trusts. The Company will give
notice of any resignation and any removal of the Trustee and each appointment of
a successor Trustee to all Holders, and include in the notice the name of the
successor Trustee and the address of its Corporate Trust Office.
 
(d) Notwithstanding replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.07 will continue for the benefit of the
retiring Trustee.
 
(e) The Trustee agrees to give the notices provided for in, and otherwise comply
with, Trust Indenture Act Section 310(b).
 
Section 7.09. Successor Trustee by Merger.
 
 If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation or
national banking association, the resulting, surviving or transferee corporation
or national banking association without any further act will be the successor
Trustee with the same effect as if the successor Trustee had been named as the
Trustee in this Indenture.
 
Section 7.10. Eligibility.
 
 This Indenture must always have a Trustee that satisfies the requirements of
Trust Indenture Act Section 310(a) and has a combined capital and surplus of at
least $25,000,000 as set forth in its most recent published annual report of
condition.
 
Section 7.11. Money Held in Trust.
 
 The Trustee will not be liable for interest on any money received by it except
as it may agree in writing with the Company. Money held in trust by the Trustee
need not be segregated from other funds except to the extent required by law and
except for money held in trust under Article 8.
 
ARTICLE 8
 
DISCHARGE
 
Section 8.01. Satisfaction and Discharge of this Indenture.
 
  (a)  This Indenture shall cease to be of further effect if either: (i) all
outstanding Notes (other than Notes replaced pursuant to Section 2.07) have been
delivered to the Trustee for cancellation, (ii) all outstanding Notes have
become due and payable on the Maturity Date or on the Fundamental Change
Repurchase Date in connection with any repurchase of all outstanding Notes or
(iii) all outstanding Notes have been delivered for conversion pursuant to
Article 10, and the Company irrevocably deposits or delivers, as the case may
be, prior to the applicable date on which such payment is due and payable, or
such conversion is to be settled, with the Trustee, the Paying Agent (if the
Paying Agent is not the Company or any of its Affiliates) or the Conversion
Agent Cash in respect of such payment or Common Stock, Cash and/or other
property pursuant to and in accordance with Article 10 in respect of any such
conversion on the Maturity Date, the Fundamental Change Repurchase Date or the
date such conversion is to be settled, as the case may be; provided that, in all
cases, the Company shall pay to the Trustee all other sums payable hereunder by
the Company.
 
(b) Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 7.07 shall survive. The
Trustee shall join in the execution of a document prepared by the Company
acknowledging satisfaction and discharge of this Indenture, at the cost and
expense of the Company, on demand, accompanied by an Officers’ Certificate and
an Opinion of Counsel pursuant to Section 12.05.
 
Section 8.02. Application of Trust Money.
 
 Subject to the provisions of Section 8.03, the Trustee, the Conversion Agent or
a Paying Agent (as applicable) shall hold in trust, for the benefit of the
Holders, all money, Common Stock or other consideration paid or delivered to it,
as the case may be, pursuant to Section 8.01 and shall apply such money, Common
Stock or other consideration in accordance with this Indenture and the Notes to
the payment of the principal amount of (including the relevant Fundamental
Change Repurchase Price) the Notes or delivery of the Common Stock, Cash and/or
other property pursuant to and in accordance with Article 10, if applicable,
payable or issuable, as the case may be, upon conversion of the Notes.
 
Section 8.03. Repayment to Company.
 
 The Trustee, the Conversion Agent and each Paying Agent shall promptly pay or
deliver, as the case may be, to the Company upon request any excess money,
Common Stock or other consideration (x) paid or delivered to them pursuant to
Section 8.01 and (y) held by them at any time.
 
Subject to applicable abandoned property law, the Trustee, the Conversion Agent
and each Paying Agent (as applicable) shall also pay or deliver, as the case may
be, to the Company upon request any money, Common Stock or other consideration
held by them for the payment of the principal amount of (including the relevant
Fundamental Change Repurchase Price) and interest on, or the amount due in
connection with any conversion of, the Notes that remains unclaimed for two
years after a right to such money, Common Stock or other consideration has
matured (which maturity shall occur, for the avoidance of doubt, on the Maturity
Date, the Fundamental Change Repurchase Date, the Purchase Date or the date
specified in Section 10.02(a), as the case may be); provided that the Trustee or
such Paying Agent, before being required to make any such payment or delivery,
may at the expense of the Company cause to be mailed to each Holder entitled to
such money, Common Stock or other consideration or publish in a newspaper of
general circulation in the City of New York notice that such money, Common Stock
or other consideration remains unclaimed and that after a date specified
therein, which shall be at least 30 days from the date of such mailing or
publication, any unclaimed balance or portion of such money, Common Stock or
other consideration then remaining will be repaid or re-delivered to the
Company. After payment or delivery, as the case may be, to the Company, Holders
entitled to such money, Common Stock or other consideration must look to the
Company for payment or delivery as general creditors unless an applicable
abandoned property law designates another Person.
 
Section 8.04. Reinstatement.
 
  If the Trustee, the Conversion Agent or any Paying Agent (as applicable) is
unable to apply any money, Common Stock or other consideration in accordance
with Section 8.02 by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Company’s obligations under
this Indenture and the Notes shall be revived and reinstated as though no
payment or delivery, as the case may be, had occurred pursuant to Section 8.01
until such time as the Trustee or such Paying Agent is permitted to apply all
such money in accordance with Section 8.02; provided that if the Company has
made any payment of the principal amount of (including the relevant Fundamental
Change Repurchase Price or the Offer Amount pursuant to Section 4.10), or the
amount due in connection with any conversion of, the Notes because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive any such payment or delivery from the
money, Common Stock or other consideration held by the Trustee or such Paying
Agent.
 
ARTICLE 9
 
AMENDMENTS, SUPPLEMENTS AND WAIVERS
 
Section 9.01. Amendments Without Consent of Holders.
 
 The Company and the Trustee may amend or supplement this Indenture or the Notes
without notice to or the consent of any Noteholder:
 
(a) to cure any ambiguity, omission, defect or inconsistency in this Indenture
or the Notes;
 
(b) to evidence a successor to the Company and the assumption by that successor
of the obligations of the Company under this Indenture in accordance with
Article 5 or Section 10.12 of this Indenture;
 
(c) to secure the obligations of the Company in respect of the Notes and this
Indenture;
 
(d) to add to the covenants or Events of Default of the Company for the benefit
of the Holders of the Notes or to surrender any right or power conferred upon
the Company;
 
(e) to make any change to comply with the Trust Indenture Act, or any amendment
thereto;
 
(f) to make any provision with respect to matters or questions arising under
this Indenture that the Company may deem necessary or desirable and that shall
not be inconsistent with provisions of this Indenture provided that such change
or modification does not, in the good faith opinion of the Company’s Board of
Directors, adversely affect the interests of the Holders of the Notes in any
material respect;
 
(g) to provide for the addition or modification of any of the provisions of this
Indenture as shall be necessary or desirable to provide for or facilitate the
guarantee of the Notes by one or more guarantors;
 
(h) to increase the Conversion Rate; provided that the increase will not
adversely affect the interest of the Holders of the Notes; and
 
(i) to make any change that does not adversely affect the rights of any Holder
of the Notes.
 
Section 9.02. Amendments With Consent of Holders.
 
  (a)  Except as otherwise provided in Section 6.07 or paragraph (b) of this
Section, the Company and the Trustee may amend this Indenture and the Notes with
the written consent of the Holders of at least a majority in Original Principal
Amount of the outstanding Notes, and the Holders of a majority of the Original
Principal Amount of Notes then outstanding by written notice to the Trustee may,
on behalf of the Holders of such Notes waive any existing or past Default under
this Indenture and its consequences, except an uncured Default (i) in the
payment of the Accreted Principal Amount of any Note or Default Interest, (ii)
in the payment of the Fundamental Change Repurchase Price with respect to any
Note, (iii) in the payment of the applicable portion of the Offer Amount with
respect to any Notes properly tendered and accepted for payment in connection
with an Asset Sale Offer (iv) in the payment or delivery of the consideration
due upon conversion of the Notes or (v) in respect of any provision that under
this Indenture cannot be modified or amended without the consent of the Holder
of each outstanding Note affected.
 
(b) Notwithstanding the provisions of paragraph (a), without the consent of each
Holder affected, an amendment or waiver may not:
 
(i) reduce the Original Principal Amount or the Accreted Principal Amount on any
Note or reduce the Fundamental Change Repurchase Price on any Note;
 
(ii) make any Note payable in any currency or securities other than that stated
in the Note;
 
(iii) change the Maturity Date of any Note;
 
(iv) reduce the rate of accretion or Default Interest or the time for accretion
or payment of interest of any Note;
 
(v) after a Change in Control, make any change that adversely affects the right
of a Holder to require the Company to repurchase a Note upon the occurrence of a
Change in Control;
 
(vi) impair the right to institute suit for the enforcement of any payment with
respect to, or conversion of, the Notes;
 
(vii) make any change that adversely affects the right of a Holder to convert
any Note; or
 
(viii) change this Section 9.02(b).
 
(c) It is not necessary for Noteholders to approve the particular form of any
proposed amendment, supplement or waiver, but is sufficient if their consent
approves the substance thereof.
 
(d) An amendment, supplement or waiver under this Section will become effective
on receipt by the Trustee of written consents (including consents delivered in
accordance with the Applicable Procedures with respect to Global Notes) from the
Holders of the requisite percentage in Original Principal Amount of the
outstanding Notes. After an amendment, supplement or waiver under this Section
becomes effective, the Company will send to the Holders affected thereby a
notice briefly describing the amendment, supplement or waiver. The Company will
send photocopies of the applicable supplemental indentures to Holders upon
request. Any failure of the Company to send such notice, or any defect therein,
will not, however, in any way impair or affect the validity of any such
supplemental indenture or waiver.
 
Section 9.03. Effect of Consent.
 
  (a)  After an amendment, supplement or waiver becomes effective, it will bind
every Holder unless it is of the type requiring the consent of each Holder
affected. If the amendment, supplement or waiver is of the type requiring the
consent of each Holder affected, the amendment, supplement or waiver shall bind
each Holder that has consented to it and every subsequent Holder of a Note that
evidences the same debt as the Note of the consenting Holder.
 
(b) If an amendment, supplement or waiver changes the terms of a Note, the
Company or the Trustee may require the Holder to deliver it to the Trustee so
that the Trustee may place an appropriate notation of the changed terms on the
Note and return it to the Holder, or exchange it for a new Note that reflects
the changed terms. The Trustee may also place an appropriate notation on any
Note thereafter authenticated. However, the effectiveness of the amendment,
supplement or waiver is not affected by any failure to annotate or exchange
Notes in this fashion.
 
Section 9.04. Trustee’s Rights and Obligations.
 
  The Trustee shall receive, and will be fully protected in conclusively relying
upon, an Opinion of Counsel stating that the execution of any amendment,
supplement or waiver authorized pursuant to this Article is authorized or
permitted by this Indenture and is the valid and binding obligation of the
Company, enforceable in accordance with its terms, which Opinion of Counsel may
contain customary limitations and qualifications. The Trustee shall additionally
receive an Officers’ Certificate stating that the exception of any amendment,
supplement or waiver is authorized or permitted by this Indenture.  If the
Trustee has received such an Opinion of Counsel and Officers’ Certificate, it
shall sign the amendment, supplement or waiver so long as the same does not
adversely affect the rights of the Trustee. The Trustee may, but is not
obligated to, execute any amendment, supplement or waiver that affects the
Trustee’s own rights, duties, liabilities or immunities under this Indenture.
For the avoidance of doubt, the Trustee is also entitled to receive an Officers’
Certificate and Opinion of Counsel pursuant to Section 12.05 in connection with
any amendment, supplement or waiver of any provision of the Indenture.
 
ARTICLE 10
 
CONVERSION
 
Section 10.01. Conversion Privilege.
 
  Subject to and upon compliance with the provisions of this Article 10, any
applicable limitations on exercise by any Noteholder contained in the Exchange
Agreement or the purchase agreement with the Company pursuant to which the
Initial Notes were issued and to the limitations on issuance of Common Stock set
forth in Section 10.24, a Noteholder shall have the right, at such Noteholder’s
option, to convert all or any portion (if the portion to be converted is a
minimum of $1,000 of then Accreted Principal Amount or an integral multiple of
$1,000 in excess thereof) of such Noteholder’s Notes at any time and from time
to time following the Closing Date at a conversion rate (the “Conversion Rate”)
equivalent to 124.223 shares of Common Stock per $1,000 of then Accreted
Principal Amount of Notes, subject to adjustment as set forth in this Article
10. Subject to any applicable limitations on exercise by any Noteholder
contained in the Exchange Agreement or the purchase agreement with the Company
pursuant to which the Initial Notes were issued and to the limitations on
issuance of Common Stock set forth in Section 10.24, upon conversion of any
Notes, the Company shall pay or deliver to the converting Noteholder shares of
Common Stock, Cash in lieu of fractional shares of Common Stock as described in
Section 10.02 and Section 10.03 and/or any other property pursuant to and in
accordance with this Article 10 (the Company’s obligation to pay or deliver such
consideration being herein called the “Conversion Obligation”).
 
Section 10.02. Conversion Procedures; Conversion Settlement.
 
  (a)  To convert a Note that is represented by a Certificated Note, a
Noteholder must (1) complete and manually sign a Conversion Notice, a form of
which is on the back of the Note, and deliver such Conversion Notice to the
Conversion Agent, (2) surrender the Note to the Conversion Agent, (3) if
required, furnish appropriate endorsement and transfer documents and (4) if
required, pay all transfer or similar taxes. If a Noteholder holds a beneficial
interest in a Global Note, to convert such beneficial interest, such Noteholder
must comply with requirements (1) and (4) as set forth in the immediately
preceding sentence and comply with the Applicable Procedures. The first date on
which all of the requirements set forth in the first sentence of this Section
10.02(a) (in the case of a Certificated Note) or the second sentence of this
Section 10.02(a) (in the case of a Global Note or a beneficial interest therein)
have been satisfied is referred to in this Indenture as the “Conversion Date.”
The Conversion Agent shall, within one (1) Business Day of any Conversion Date,
provide notice to the Company, as set forth in Section 12.03, of the occurrence
of such Conversion Date. The Accreted Principal Amount shall have the accreted
value as of the date of delivery of the notice described in clause (1) of the
first sentence of this Section 10.02(a).
 
(b) Subject to any applicable limitations on exercise by any Noteholder
contained in the Exchange Agreement or the purchase agreement with the Company
pursuant to which the Initial Notes were issued and to the limitations on
issuance of Common Stock set forth in Section 10.24, upon any conversion of any
Note, the Company will deliver to converting Holders, in respect of each $1,000
of then Accreted Principal Amount of Notes being converted determined as of the
date of delivery of the Conversion Notice, a “Settlement Amount” equal to the
number of shares of Common Stock equal to the Applicable Conversion Rate (or, if
applicable, the equivalent amount of Reference Property as determined in
accordance with Section 10.12), Cash in lieu of fractional shares of Common
Stock as provided in Section 10.03 and Cash in lieu of shares of Common Stock
that cannot be issued pursuant to Section 10.24. The Settlement Amount will be
delivered by the Company on the third Business Day immediately following the
applicable Conversion Date. A Holder shall not be entitled to any payment (or
shares) in connection with accretion occurring after the date specified in the
last sentence of Section 10.02(a).
 
(c) A Holder receiving any Common Stock upon conversion shall not be entitled to
any rights as a holder of Common Stock with respect to shares issuable upon
conversion, including, among other things, the right to vote and receive
dividends and notices of stockholder meetings, until the Conversion Date.
 
(d) No payment or adjustment will be made for dividends on, other distributions
with respect to, or other transactions with respect to, any Common Stock except
as specifically provided in this Article 10. Upon conversion of a Note, any
Accreted Principal Amount will be deemed paid by the shares of Common Stock
received by the Noteholder upon conversion. Delivery to the Noteholder of such
shares of Common Stock shall thus be deemed to satisfy the Company’s obligation
to pay the Accreted Principal Amount of such Note, such that such Note is deemed
paid in full rather than cancelled, extinguished or forfeited.
 
(e) If a Noteholder converts more than one Note at the same time, the number of
shares of Common Stock and any Cash in lieu of fractional shares of Common Stock
due upon conversion or any other Reference Property shall be determined based on
the total principal amount of the Notes converted.
 
(f) Upon surrender of a Note that is converted in part, the Company shall
execute, and the Trustee shall authenticate and deliver to the Holder, a new
Note in an authorized denomination equal in principal amount to the unconverted
portion of the Note surrendered.
 
(g) Notwithstanding the foregoing, with respect to any shares of Common Stock to
be issued to a Holder in connection with any conversion hereunder, if the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and either (i) a registration statement covering the resale of
such shares of Common Stock is effective under the Securities Act, (ii) such
Holder has sold such shares of Common Stock pursuant to and in compliance with
Rule 144 (assuming neither the transferor nor the transferee is an affiliate of
the Company), (iii) such shares of Common Stock are eligible to be sold,
assigned or transferred under Rule 144 (provided that such Holder provides the
Company with reasonable assurances that such shares of Common Stock are eligible
for sale, assignment or transfer under Rule 144 which shall include an opinion
of Holder’s counsel as may be reasonably required by the Company or the transfer
agent), or (iv) a restrictive legend is not required to be included on the
certificate with respect to such shares of Common Stock under applicable
requirements of the Securities Act (including, without limitation, controlling
judicial interpretations and pronouncements issued by the Commission), then, at
such Holder’s request, the Company shall deliver such shares of Common Stock,
within three (3) Business Days following the Conversion Date, to such Holder by
crediting (or causing the Company’s transfer agent to credit) such aggregate
number of shares of Common Stock to which such Holder shall be entitled to such
Holder's or its designee's balance account with DTC through its
Deposit/Withdrawal At Custodian system.
 
Section 10.03. Fractional Shares.
 
  The Company will not issue a fractional share of Common Stock upon conversion
of a Note. Instead, the Company shall pay Cash in lieu of fractional shares of
Common Stock equal to the number of such fractional shares multiplied by the
Closing Price on the relevant Conversion Date.
 
Section 10.04. Taxes on Conversion.
 
  If a Holder converts a Note, the Company shall pay any documentary, stamp or
similar issue or transfer tax due on the issue of any shares of Common Stock
upon the conversion. However, the Holder shall pay any such tax which is due
because the Holder requests the shares to be issued in a name other than the
Holder’s name. The Conversion Agent may refuse to deliver the certificates
representing Common Stock being issued in a name other than the Holder’s name
until the Conversion Agent receives a sum sufficient to pay any tax which will
be due because Common Stock is to be delivered in a name other than the Holder’s
name.
 
Section 10.05. Company to Provide Common Stock.
 
  The Company will use all reasonable efforts to comply with all federal and
state securities laws regulating the offer and delivery of shares of Common
Stock upon conversion of Notes and shall use all reasonable efforts to list or
cause to have quoted such shares of Common Stock on each national securities
exchange or in the over-the-counter market or such other market on which Common
Stock is then listed or quoted.
 
In addition, if any shares of Common Stock that would be issuable upon
conversion of Notes hereunder require registration with or approval of any
governmental authority before such shares of Common Stock may be issued upon
such conversion, the Company will use all reasonable efforts to cause such
shares of Common Stock to be duly registered or approved, as the case may be.
 
Following conversion pursuant to this Article 10, the Company may place a legend
on the shares of Common Stock that such stock is subject to certain resale
restrictions, pursuant to the Securities Act of 1933, and the rules and
regulations thereunder, in each case, as amended.
 
Section 10.06. Adjustment for Change in Capital Stock.
 
  If the Company issues shares of Common Stock as a dividend or distribution on
shares of Common Stock, or if the Company effects a share split or share
combination of the Common Stock, then the Conversion Rate will be adjusted based
on the following formula:
 

   
CR1 = CR0 ´
OS1
OS0

 
where,
 
 
CR1 =
the new Conversion Rate in effect immediately after the opening of business on
the Ex-Date for such dividend or distribution or immediately after the opening
of business on the effective date of such share split or combination, as the
case may be;

 
 
CR0 =
the Conversion Rate in effect immediately prior to the opening of business on
the Ex-Date for such dividend or distribution or the effective date of such
share split or share combination, as applicable;

 
 
OS0 =
the number of shares of Common Stock outstanding immediately prior to such
dividend or distribution, or the effective date of such share split or share
combination, as applicable; and

 
 
OS1 =
the number of shares of Common Stock outstanding immediately after such dividend
or distribution, or the effective date of such share split or share combination.

 
Any adjustment made under this Section 10.06 shall become effective immediately
after the opening of business on the Ex-Date for such dividend or distribution,
or immediately after the opening of business on the effective date of such share
split or share combination, as applicable. If any dividend or distribution
described in this Section 10.06 is declared but not so paid or made, or if the
outstanding shares of Common Stock are not split or combined, as the case may
be, effective as of the date the Board of Directors or a committee thereof
determines not to pay such dividend or distribution or to effect such split or
combination, the new Conversion Rate shall again be adjusted to the Conversion
Rate that would then be in effect if such dividend or distribution or share
split or share combination had not been declared.
 
Section 10.07. Adjustment for Rights, Options or Warrants Issue.
 
  If the Company distributes to all or substantially all holders of Common Stock
any rights, warrants or options (other than pursuant to a stockholder rights
plan, provided that such rights plan provides for the issuance of such rights
with respect to the Common Stock issued upon conversion of the Notes) entitling
them to subscribe for or purchase, for a period of not more than 60 days
following the issuance of such rights, warrants or options, shares of Common
Stock at a price per share less than the average of the Closing Prices of Common
Stock for the ten consecutive Trading Days ending on, and including, the Trading
Day immediately preceding the announcement of the issuance of such rights,
warrants or options, then the Conversion Rate will be increased based on the
following formula;
 

   
CR1 = CR0 ´
OS0 + X
OS0 + Y

 
where,
 
 
CR1 =
the new Conversion Rate in effect immediately after the opening of business on
the Ex-Date for such distribution;

 
 
CR0 =
the Conversion Rate in effect immediately prior to the opening of business on
the Ex-Date for such distribution;

 
 
OS0 =
the number of shares of Common Stock outstanding immediately prior to the
Ex-Date for such distribution;

 
 
X =
the aggregate number of shares of Common Stock issuable pursuant to such rights,
warrants or options; and

 
 
Y =
the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, warrants or options divided by the average of the Closing
Prices over the ten consecutive Trading Day period ending on, and including, the
Trading Day immediately preceding the announcement of the issuance of such
rights, warrants or options.

 
Any increase made under this Section 10.07 shall be made successively whenever
any such rights, warrants or options are issued and shall become effective
immediately after the opening of business on the Ex-Date for such distribution.
However, to the extent that shares of Common Stock are not delivered pursuant to
such rights or upon the expiration or termination of such rights, warrants or
options, the Conversion Rate shall be readjusted to the Conversion Rate that
would then be in effect had the adjustments made upon the issuance of such
rights, warrants or options been made on the basis of the delivery of only the
number of shares of Common Stock actually delivered.
 
For the purposes of this Section 10.07, in determining whether any rights,
warrants or options entitle the holders thereof to subscribe for or purchase
shares of Common Stock at less than the average of the Closing Prices for the
ten consecutive Trading Days ending on, and including, the Trading Day
immediately preceding the announcement of the issuance of such rights, warrants
or option, and in determining the aggregate price payable to exercise such
rights, warrants or options, there shall be taken into account any consideration
received by the Company for such rights, warrants or options and any amount
payable upon exercise or conversion thereof, with the value of such
consideration, if other than cash, as shall be determined in good faith by the
Board of Directors. If any right, warrant or option described in this Section
10.07 is not exercised or converted prior to the expiration of the
exercisability or convertibility thereof, the new Conversion Rate shall again be
adjusted to the Conversion Rate that would then be in effect if such right,
warrant or option had not been so issued. Except in connection with any
readjustment expressly provided for in this clause, in no event shall the
Conversion Rate be decreased pursuant to this Section 10.07.
 
If the Company elects to make a distribution described in this Section 10.07
that has a per share of Common Stock value equal to more than 15% of the Closing
Price of Common Stock on the day preceding the date of announcement for such
distribution, the Company will be required to give notice to Holders at least 35
Business Days prior to the Ex-Date for such distribution.
 
Section 10.08. Adjustment for Other Distributions.
 
   (a)  If the Company distributes shares of the Company’s Capital Stock,
evidences of the Company’s indebtedness or other assets or property of the
Company to all or substantially all holders of Common Stock (excluding (i)
dividends or distributions as to which adjustment is required to be effected
pursuant to Section 10.06, (ii) rights, warrants or options as to which
adjustment is required to be effected pursuant to Section 10.07, (iii) the
initial distribution of rights issued pursuant to a stockholder rights plan,
provided that such rights plan provides for the issuance of such rights with
respect to Common Stock issued upon conversion of the Notes, (iv) dividends or
distributions paid exclusively in cash and (v) spin-offs described below in
Section 10.08(b)), then the Conversion Rate will be adjusted based on the
following formula:
 

   
CR1 = CR0 ´
SP0
SP0 – FMV

 
where,
 
 
CR1 =
the new Conversion Rate in effect immediately after the opening of business on
the Ex-Date for such distribution;

 
 
CR0 =
the Conversion Rate in effect immediately prior to the opening of business on
the Ex-Date for such distribution;

 
 
SP0 =
the average of the Closing Prices over the ten consecutive Trading Day period
ending on, and including, the Trading Day immediately preceding the Ex-Date for
such distribution; and

 
 
FMV =
the fair market value (as determined in good faith by the Board of Directors) of
the shares of Capital Stock, evidences of indebtedness, assets or property
distributed with respect to each outstanding share of Common Stock on the
earlier of the record date or the Ex-Date for such distribution.

 
Any adjustment made under this Section 10.08 shall become effective immediately
after the opening of business on the Ex-Date for such distribution. If the Board
of Directors determines the FMV by reference to the actual or when-issued
trading market for any securities, then, in doing so, it must consider the
prices in such market over the same period used in computing SP0.
Notwithstanding the foregoing, if FMV is equal to or greater than SP0, then, in
lieu of the foregoing adjustment, adequate provision shall be made so that each
Holder shall receive, on the date on which such Capital Stock, evidences of
indebtedness, or other assets or property are distributed to holders of Common
Stock, for each $1,000 principal amount of Notes, the amount of such Capital
Stock, evidences of indebtedness, or other assets or property that a person who
was a holder of record, on the record date for such distribution, of a number of
shares of Common Stock equal to the Conversion Rate in effect immediately prior
to the Ex-Date would have been entitled to receive pursuant to such
distribution.
 
(b) Notwithstanding anything to the contrary in this Section 10.08, if there has
been a payment of a dividend or other distribution on Common Stock in shares of
Capital Stock of any class or series, or similar equity interest, of or relating
to a Subsidiary, or other business unit, of the Company, which shares or equity
interest are listed on a national securities exchange (a “Spin-Off”), the
Conversion Rate will be increased based on the following formula:
 

   
CR1 = CR0 ´
FMV0 + MP0
 
MP0

 
where,
 
 
CR1 =
the new Conversion Rate in effect immediately after the opening of business on
the Ex-Date for such Spin-Off;

 
 
CR0 =
the Conversion Rate in effect immediately prior to the opening of business on
the Ex-Date for such Spin-Off;

 
 
FMV0 =
the average of the Closing Prices of the Capital Stock or similar equity
interest distributed to holders of Common Stock applicable to one (1) share of
Common Stock over the first ten consecutive Trading Day period immediately
following the Ex-Date for such Spin-Off (such period, the “Valuation Period”);
and

 
 
MP0 =
the average of the Closing Prices per share of Common Stock over the Valuation
Period.

 
The adjustment to the Conversion Rate pursuant to the immediately preceding
formula will be made immediately after the open of business on the day after the
last day of the applicable Valuation Period, but will be given effect
immediately on and after the Ex-Date for the applicable Spin-Off. In no event
shall the Conversion Rate be decreased pursuant to this Section 10.08.
 
(c) If the Company elects to make a distribution described in Section 10.08(a)
or Section 10.08(b) that has a per share of Common Stock value equal to more
than 15% of the Closing Price of Common Stock on the day preceding the
declaration date for such distribution, the Company will be required to give
notice to Holders at least 35 Business Days prior to the Ex-Date for such
distribution.
 
If any such dividend or distribution described in Section 10.08(a) or (b) is
declared but not paid or made, the new Conversion Rate shall again be adjusted
to the Conversion Rate that would then be in effect if such dividend or right
had not been declared.
 
Section 10.09. Adjustment for Cash Dividends.
 
  If the Company pays any cash dividends or distributions paid exclusively in
cash to all or substantially all holders of Common Stock (other than (i)
distributions described in Section 10.10 below, (ii) dividends or distributions
made in connection with the Company’s liquidation, dissolution or winding-up or
(iii) upon a Disposition Event) during any of its quarterly fiscal periods in an
aggregate amount that, together with other cash dividends and distributions made
during such quarterly fiscal period, exceeds the product of $0.00 (the
“reference dividend”), multiplied by the number of shares of Common Stock
outstanding on the record date of such distribution, then the Conversion Rate
will be increased based on the following formula:
 

   
CR1 = CR0 ´
SP0
SP0 – C

 
where,
 
 
CR1 =
the new Conversion Rate in effect immediately after the opening of business on
the Ex-Date for such dividend or distribution;

 
 
CR0 =
the Conversion Rate in effect immediately prior to the opening of business on
the Ex-Date for such dividend or distribution;

 
 
SP0 =
the average of the Closing Prices over the ten consecutive Trading Day period
ending on the Trading Day immediately preceding the earlier of the record date
or the day prior to the Ex-Date for such dividend or distribution; and

 
 
C =
the amount in cash per share the Company distributes to holders of Common Stock
that exceeds the reference dividend;

 
provided, however, that if C is equal to or greater than SP0, then, in lieu of
the foregoing adjustment, adequate provision shall be made so that each Holder
shall have the right to receive, on the date on which such cash dividend or
distribution is distributed to holders of Common Stock and upon the same terms
as such holders, for each $1,000 principal amount of Notes, the amount of cash
to be paid as a dividend or distribution by the Company in respect of a number
of shares of Common Stock equal to the Conversion Rate in effect on such
Ex-Date. Any adjustment made under this Section 10.09 shall become effective
immediately after the opening of business on the Ex-Date for such cash dividend
or distribution.
 
If the Company elects to make a distribution described in this Section 10.09
that has a per share of Common Stock value equal to more than 15% of the Closing
Price of Common Stock on the day preceding the declaration date for such
distribution, the Company will be required to give notice to Holders at least 35
Business Days prior to the Ex-Date for such distribution.
 
If any such dividend or distribution described in this Section 10.09 is declared
but not paid or made, the new Conversion Rate shall again be adjusted to the
Conversion Rate that would then be in effect if such dividend or right had not
been declared. Except in connection with any readjustment expressly provided for
in the immediately preceding sentence, in no event shall the Conversion Rate be
decreased pursuant to this Section 10.09.
 
The amount of the reference dividend is subject to adjustment in a manner
inversely proportional to adjustments to the Conversion Rate; provided that no
adjustment shall be made to the amount of the reference dividend for any
adjustment made to the Conversion Rate under this Section 10.09.
 
Notwithstanding the foregoing, if an adjustment is required to be made under
this Section 10.09 as a result of a distribution that is not a quarterly
dividend, the reference dividend amount shall be deemed to be zero.
 
Section 10.10. Adjustment for Tender Offer.
 
 If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for Common Stock, where the cash and value (as
determined by the Board of Directors) of any other consideration included in the
payment per share of Common Stock pursuant to such tender offer or exchange
offer exceeds the Closing Price on the Trading Day next succeeding the last date
(such last date, the “Expiration Date”) on which tenders or exchanges may be
made pursuant to such tender offer or exchange offer, then the Conversion Rate
will be increased based on the following formula:
 

   
CR1 = CR0 ´
AC + (SP1 ´ OS1)
 
OS0 ´ SP1

 
where,
 
 
CR1 =
the new Conversion Rate in effect on the second day immediately following the
Expiration Date;

 
 
CR0 =
the conversion rate in effect on the day immediately following the Expiration
Date;

 
 
AC =
the aggregate of the cash and value of all other consideration (as determined by
the Board of Directors or a committee thereof) paid or payable for all shares of
Common Stock purchased in such tender offer or exchange offer;

 
 
SP1 =
the average of the Closing Prices over the ten consecutive Trading Day period
(the “Averaging Period”) commencing on, and including, the Trading Day next
succeeding the Expiration Date;

 
 
OS1 =
the number of shares of Common Stock outstanding immediately after the
Expiration Date (after giving effect to the purchase or exchange of shares
pursuant to such tender offer or exchange offer); and

 
 
OS0 =
the number of shares of Common Stock outstanding immediately prior to the
Expiration Date (prior to giving effect to such tender offer or exchange offer).

 
The adjustment to the Conversion Rate pursuant to the immediately preceding
formula will be made immediately prior to the open of business on the day after
the last day of the applicable Averaging Period, but will be given effect on the
second day immediately following the Expiration Date. Notwithstanding anything
to the contrary in this Indenture or the Notes, if the Company, or any of its
Subsidiaries, is obligated to purchase Common Stock pursuant to any such tender
offer or exchange offer but is permanently prevented by applicable law from
effecting any such purchase or all such purchases are rescinded, then the
Conversion Rate shall be readjusted to be the Conversion Rate that would be in
effect if such tender offer or exchange offer had not been made. Except as
provided in the immediately preceding sentence, if the application of this
Section 10.10 to any tender offer or exchange offer would result in a decrease
in the Conversion Rate, no adjustment shall be made for such tender offer or
exchange offer under this Section 10.10.
 
Section 10.11. Provisions Governing Adjustment to Conversion Rate.
 
 Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock (either initially or under certain circumstances), which
rights, options or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of Section 10.06, Section 10.07, Section 10.08, Section 10.09 or
Section 10.10 (and no adjustment to the Conversion Rate under Section 10.06,
Section 10.07, Section 10.08, Section 10.09 or Section 10.10 will be required)
until the occurrence of the earliest Trigger Event, whereupon such rights,
options and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Conversion Rate shall be made under
Section 10.08, and, if applicable, Section 10.13. If any such right, option or
warrant, including any such existing rights, options or warrants distributed
prior to the date of this Indenture, are subject to events, upon the occurrence
of which such rights, options or warrants become exercisable to purchase
different securities, evidences of indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and Ex-Date with respect to new rights, options or warrants with
such rights (and a termination or expiration of the existing rights, options or
warrants without exercise by any of the holders thereof), except as set forth in
Section 10.13. In addition, except as set forth in Section 10.13, in the event
of any distribution (or deemed distribution) of rights, options or warrants, or
any Trigger Event or other event (of the type described in the preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Conversion Rate under Section
10.08 was made (including any adjustment contemplated in Section 10.13), (1) in
the case of any such rights, options or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, the Conversion
Rate shall be readjusted upon such final redemption or repurchase to give effect
to such distribution or Trigger Event, as the case may be, as though it were a
Cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Common Stock with respect to such rights,
options or warrants (assuming such holder had retained such rights, options or
warrants), made to all holders of Common Stock as of the date of such redemption
or repurchase, and (2) in the case of such rights, options or warrants that
shall have expired or been terminated without exercise by any holders thereof,
the Conversion Rate shall be readjusted as if such rights, options and warrants
had not been issued.
 
Section 10.12. Disposition Events.
 
 If any of the following events (a “Disposition Event”) occurs:
 
(a) any reclassification of Common Stock (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination);
 
(b) a consolidation, merger, or other combination involving the Company; or
 
(c) a sale or conveyance to another Person of all or substantially all of the
assets of the Company;
 
in each case, in which holders of outstanding Common Stock would be entitled to
receive Cash, securities or other property for their shares of Common Stock,
then, subject to the provisions of Section 3.01, (i) the right to convert each
$1,000 Accreted Principal Amount of Notes into shares of Common Stock will be
changed to a right to convert each $1,000 Accreted Principal Amount of Notes
into the kind and amount of Cash, securities or other property that a holder of
a number of shares of Common Stock equal to the Conversion Rate immediately
prior to such transaction would have owned or been entitled to receive (the
“Reference Property”) (but such Accreted Principal Amount is to be determined
based upon the accreted value as of the date of consummation of the Disposition
Event and not any accretion after such date), and (ii) upon conversion the Notes
shall be settled as set forth in this Section 10.12.
 
With respect to each $1,000 of Accreted Principal Amount of Notes surrendered
for conversion after the effective date of any Disposition Event, upon
conversion the Notes shall be settled in units of Reference Property, as
follows: the Company shall deliver to the converting Noteholder a number of
units of Reference Property (each such unit comprised of the kind and amount of
Cash, securities or other property or assets that a holder of one share of
Common Stock immediately prior to such Disposition Event would have owned or
been entitled to receive based on the Weighted Average Consideration) equal to
(1) the Accreted Principal Amount of Notes to be converted (but such Accreted
Principal Amount is to be determined based upon the accreted value as of the
date of consummation of the Disposition Event and not any accretion after such
date), divided by $1,000, multiplied by (2) the then-applicable Conversion Rate.
 
The Company will deliver the Cash in lieu of fractional units of Reference
Property as set forth pursuant to Section 10.03; provided that the amount of
such Cash shall be determined as if references in such Section to “Closing Price
of Common Stock” were instead a reference to the Closing Price of a unit of
Reference Property composed of the kind and amount of Cash, securities or other
property that a holder of one share of Common Stock immediately prior to such
Disposition Event would have owned or been entitled to receive based on the
Weighted Average Consideration.
 
“Weighted Average Consideration” shall mean the weighted average of the types
and amounts of consideration received by the holders of the Common Stock
entitled to receive Cash, securities or other property with respect to or in
exchange for such Common Stock in any Disposition Event who affirmatively make
such an election. The Company shall notify the Holders of the Weighted Average
Consideration as soon as practicable after the Weighted Average Consideration is
determined.
 
Upon the occurrence of a Disposition Event, to the extent the Notes are not
otherwise required to be repurchased or converted in accordance with Article 3,
the Company or the successor or purchasing Person, as the case may be, shall
execute with the Trustee a supplemental indenture permitted under Section
9.02(b) providing for the conversion and settlement of the Notes as set forth in
this Indenture. Such supplemental indenture shall amend the Conversion
Obligation to provide for the delivery of Reference Property upon conversion as
nearly equivalent in value to the Conversion Obligation as determined by the
Company and shall provide for conversion settlement mechanics and adjustments
that shall be as nearly equivalent as may be practicable to the conversion
settlement mechanics and adjustments provided for in this Article 10. If, in the
case of any Disposition Event, the Reference Property includes shares of stock
or other securities and assets of a Person other than the successor or
purchasing Person, as the case may be, in such reclassification, consolidation,
merger, combination, sale or conveyance, then such supplemental indenture shall
also be executed by such other Person and shall contain such additional
provisions to protect the interests of the Holders of the Notes as the Board of
Directors shall reasonably consider necessary by reason of the foregoing,
including to the extent required by the Board of Directors and practicable the
provisions providing for the repurchase rights set forth in Article 3 herein.
 
In the event the Company shall execute a supplemental indenture pursuant to this
Section 10.12, the Company shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefore, the kind or amount of cash,
securities or property or asset that will comprise the Reference Property after
any such Disposition Event, any adjustment to be made with respect thereto and
that all conditions precedent have been complied with, and shall promptly mail
notice thereof to all Noteholders. The Company shall cause notice of the
execution of such supplemental indenture to be mailed to each Noteholder, at its
address appearing on the Register provided for in this Indenture, within twenty
days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.
 
Section 10.13. Rights Issued in Respect of Common Stock Issued Upon Conversion.
 
   Each share of Common Stock issued upon conversion of Notes pursuant to this
Article 10 shall be entitled to receive the appropriate number of rights
(“Rights”), if any, and the certificates representing Common Stock issued upon
such conversion shall bear such legends, if any, in each case as may be provided
by the terms of any rights plan (i.e., a poison pill) adopted by the Company, as
the same may be amended from time to time, is in effect, (in each case, a
“Shareholders Rights Plan”). Upon conversion of the Notes a Holder will receive,
in addition to any Common Stock received in connection with such conversion, the
Rights under the Shareholders Rights Plan, unless prior to any conversion, the
Rights have separated from Common Stock, in which case no such Rights shall be
delivered upon conversion. Any distribution of Rights pursuant to the
Shareholders Rights Plan that would allow a Holder to receive upon conversion,
in addition to shares of Common Stock, the Rights described therein (unless such
Rights have separated from Common Stock) shall not constitute a distribution
that would entitle the Holder to an adjustment to the Conversion Rate pursuant
to Section 10.06.
 
Section 10.14. When Adjustment May Be Deferred.
 
 No adjustment in the Conversion Rate need be made unless the adjustment would
require an increase or decrease of at least 1% of the Conversion Rate. Any
adjustments that are less than 1% of the Conversion Rate will be carried forward
and taken into account in determining any subsequent adjustment. In addition,
the Company shall make any carry forward adjustments not otherwise effected on
each anniversary of the date hereof, upon conversion of any Note, upon required
repurchases of the Notes pursuant to Section 3.01, and on each day from and
after the 24th Scheduled Trading Day prior to the Maturity Date. The Company may
retain a firm of independent certified public accountants selected by the Board
of Directors (who may be the regular accountants employed by the Company) to
make any computation required pursuant to the terms hereof, and a certificate
signed by such firm shall be conclusive evidence of the correctness of such
adjustment absent manifest error or negligence.
 
Section 10.15. When No Adjustment Required.
 
 (a) No adjustment need be made for a transaction referred to in Section 10.06,
10.07, 10.08, 10.09 or 10.10 if Noteholders participate, without conversion, in
the transaction or event that would otherwise give rise to an adjustment
pursuant to such Section at the same time as holders of Common Stock participate
with respect to such transaction or event and on the same terms as holders of
Common Stock participate with respect to such transaction or event as if
Noteholders, at such time, held a number of shares of Common Stock equal to the
Applicable Conversion Rate, multiplied by the Accreted Principal Amount
(expressed in thousands) of Notes held by such Noteholder, without having to
convert their Notes.
 
(b) No adjustment need be made for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase Common Stock or any such security with respect to which
adjustment has already been made.
 
(c) No adjustment need be made for rights to purchase Common Stock pursuant to a
Company plan for reinvestment of dividends or interest.
 
(d) No adjustment need be made for a change in the par value or no par value of
Common Stock.
 
(e) To the extent the Notes become convertible pursuant to this Article 10 into
Cash, no adjustment need be made thereafter as to the Cash. Interest will not
accrue on the Cash.
 
Section 10.16. Notice of Adjustment.
 
  Whenever the Conversion Rate is adjusted, the Company shall promptly mail to
Noteholders a notice of the adjustment. The Company shall file with the Trustee
and the Conversion Agent such notice and a certificate from the Company’s
independent public accountants briefly stating the facts requiring the
adjustment and the manner of computing it. The certificate shall be conclusive
evidence that the adjustment is correct. Neither the Trustee nor any Conversion
Agent shall be under any duty or responsibility with respect to any such
certificate except to exhibit the same to any Holder desiring inspection
thereof.
 
Section 10.17. Notice of Certain Transactions.
 
  If (a) the Company takes any action that would require an adjustment in the
Conversion Rate pursuant to Section 10.06, 10.07, 10.08, 10.09 or 10.10 (unless
no adjustment is to occur pursuant to Section 10.14 or Section 10.15), (b) the
Company takes any action that would require a supplemental indenture pursuant to
Section 10.12, or (c) there is a liquidation or dissolution of the Company, then
the Company shall mail to Noteholders and file with the Trustee and the
Conversion Agent a notice stating the proposed Ex-Date for a dividend or
distribution or the proposed effective date of a subdivision, combination,
reclassification, consolidation, merger, combination, sale or conveyance. The
Company shall file and mail the notice at least 15 days before such
date.  Failure to file or mail the notice or any defect in it shall not affect
the validity of the transaction.
 
Section 10.18. Company Determination Final.
 
  The Company shall be responsible for making all calculations called for
hereunder and under the Notes. These calculations include, but are not limited
to, the Weighted Average Price, the then Accreted Principal Amount of the notes
being converted, the Closing Price, the Applicable Conversion Rate and the
number of shares of Common Stock to be issued upon conversion of the Notes. The
Company shall make all these calculations using commercially reasonable means
and, absent manifest error, the Company’s calculations will be final and binding
on Noteholders. The Company shall provide a schedule of the Company’s
calculations to the Trustee, and the Trustee is entitled to rely upon the
accuracy of the Company’s calculations without independent verification.
 
Section 10.19. Trustee’s Adjustment Disclaimer.
 
  The Trustee has no duty to determine when an adjustment under this Article 10
should be made, how it should be made or what it should be. The Trustee has no
duty to determine whether a supplemental indenture under Section 10.12 need be
entered into or whether any provisions of any supplemental indenture are
correct. The Trustee shall not be accountable for and makes no representation as
to the validity or value of any securities or assets issued upon conversion of
Notes. The Trustee shall not be responsible for the Company’s failure to comply
with this Article 10. Each Conversion Agent shall have the same protection under
this Section 10.19 as the Trustee.
 
Section 10.20. Simultaneous Adjustments. For purposes of Section 10.08, Section
10.06 and Section 10.07, any dividend or distribution to which Section 10.08 is
applicable that also includes shares of Common Stock, or rights, options or
warrants to subscribe for or purchase shares of Common Stock (or both), shall be
deemed instead to be (1) a dividend or distribution of the debt securities,
assets or shares of Capital Stock other than such shares of Common Stock or
rights (and any Conversion Rate adjustment required by Section 10.08 with
respect to such dividend or distribution shall then be made) immediately
followed by (2) a dividend or distribution of such shares of Common Stock or
such rights (and any further Conversion Rate adjustment required by Section
10.06 and Section 10.07 with respect to such dividend or distribution shall then
be made), except any shares of Common Stock included in such dividend or
distribution shall not be deemed “outstanding immediately prior to such dividend
or distribution” within the meaning of Section 10.06.
 
Section 10.21. Successive Adjustments.  After an adjustment to the Conversion
Rate under this Article 10, any subsequent event requiring an adjustment under
this Article 10 shall cause an adjustment to the Conversion Rate as so adjusted.
 
Section 10.22. Withholding Taxes.
 
  The Company may, at its option, set-off withholding taxes due with respect to
Notes against payments of Common Stock, Cash in lieu of fractional shares of
Common Stock on the Notes, if any and Cash in lieu of shares of Common Stock or
Reference Property that cannot be issued pursuant to Section 10.24, if any. In
the case of any such set-off against Common Stock delivered upon conversion of
the Notes, such Common Stock shall be valued based on the average of the Closing
Prices for the last ten Trading Days immediately preceding the date of payment
of Common Stock and Cash in lieu of fractional shares of Common Stock, if any,
and Cash in lieu of shares of Common Stock that cannot be issued pursuant to
Section 10.24, if any.
 
Section 10.23. Restricted Shares.
 
  Any shares of Common Stock issued upon conversion of Transfer Restricted Notes
that are “restricted securities” under Rule 144 are “Restricted Shares”. Any
Restricted Shares shall bear appropriate legends regarding restrictions of the
transfer of such Restricted Shares comparable to those set forth on Exhibit D.
 
Section 10.24. Limitation on Issuance of Common Stock.
 
 Notwithstanding any other provision of this Indenture, no Notes of any Holder
shall be convertible into Common Stock under this Indenture to the extent that
after such conversion such Holder would own more than 19.99% of the currently
outstanding Common Stock of the Company (the “Regulatory Cap”) unless the
Company shall have obtained the prior approval of its stockholders to the
issuance of Common Stock upon conversion of the Notes (“Conversion Shares”) to
any Holder, which, after such conversion would beneficially own shares of Common
Stock in excess of the Regulatory Cap (“Shareholder Approval”); provided,
however, that no Conversion Shares issued to such Holder (or, if necessary under
applicable law or listing requirements, Conversion Shares issued to any other
Holder) prior to any such stockholder approval shall be entitled to vote on any
proposal submitted to Company stockholders to approve the issuance of Conversion
Shares in excess of the Regulatory Cap.  The Company hereby agrees that (i) it
shall seek stockholder approval to the issuance of the Conversion Shares in
accordance with the terms of this Indenture, (ii) will use its reasonable
efforts to obtain such approval and (iii) management of the Company shall
recommend that the stockholders give such approval.
 
ARTICLE 11
 
REDEMPTION
 
Section 11.01. No Right to Redeem.
 
   Other than in connection with a repurchase on a Change in Control on the
terms and under the circumstances set forth in Article 3, the Notes shall not be
redeemable before the Maturity Date at the option of the Company.
 
ARTICLE 12
 
MISCELLANEOUS
 
Section 12.01. Trust Indenture Act of 1939.
 
 The mandatory provisions of Trust Indenture Act (as they apply to trust
indentures) are intended to be applicable to, and shall govern, this Indenture
and the Notes.  If any express provision of this Indenture limits, qualifies, or
conflicts with another provision which is required or deemed to be included in
this Indenture by the Trust Indenture Act, such required or deemed provision
shall control to the extent of such conflict.
 
Section 12.02. Noteholder Communications; Noteholder Actions.
 
  (a) The rights of Holders to communicate with other Holders with respect to
this Indenture or the Notes are as provided by the Trust Indenture Act, and the
Company and the Trustee shall comply with the requirements of Trust Indenture
Act Sections 312(a) and 312(b). Neither the Company nor the Trustee will be held
accountable by reason of any disclosure of information as to names and addresses
of Holders made pursuant to this Indenture.
 
(b) Subject to Section 1.04, the Trustee may make reasonable rules for action by
or at a meeting of Holders, which will be binding on all the Holders.
 
(c) Any act by the Holder of any Note binds that Holder and every subsequent
Holder of a Note that evidences the same debt as the Note of the acting Holder,
even if no notation thereof appears on the Note.
 
(d) The Company may, but is not obligated to, fix a record date (which need not
be within the time limits otherwise prescribed by Trust Indenture Act Section
316(c)) for the purpose of determining the Holders entitled to act with respect
to any amendment or waiver or in any other regard, except that during the
continuance of an Event of Default, only the Trustee may set a record date as to
notices of Default, any declaration or acceleration or any other remedies or
other consequences of the Event of Default. If a record date is fixed, those
Persons that were Holders at such record date and only those Persons will be
entitled to act, or to revoke any previous act, whether or not those Persons
continue to be Holders after the record date. No act will be valid or effective
for more than 90 days after the record date.
 
Section 12.03. Notices.
 
 (a)  Any notice or communication to the Company will be deemed given if in
writing (i) when delivered in person or (ii) five days after mailing when mailed
by first class mail, or (iii) when sent by facsimile transmission, with
transmission confirmed, or electronic mail in PDF format. Any notice to the
Trustee will be effective only upon receipt. In each case the notice or
communication should be addressed as follows:
 
 
if to the Company:

 
 
Cadiz Inc.

 
 
550 South Hope Street, Suite 2850

 
 
Los Angeles, CA 90017

 
 
Attention:  Chief Financial Officer

 
 
Fax:  213-271-1614
 

 
if to the Trustee:



 
The Bank of New York Mellon Trust Company, N.A.
 

 
400 South Hope Street, Suite 400
 

 
Los Angeles, CA 90071
 

 
Attention:  Corporate Unit

 
The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.
 
(b) In addition to the foregoing, the Trustee agrees to accept and act upon
notice, instructions or directions pursuant to this Indenture sent by unsecured
e-mail, facsimile transmission or other similar unsecured electronic methods. If
the Company elects to give the Trustee e-mail or facsimile instructions (or
instructions by a similar electronic method) and the Trustee in its discretion
elects to act upon such instructions, the Trustee’s understanding of such
instructions shall be deemed controlling. The Trustee shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Trustee’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflict or are inconsistent with a subsequent written instruction.
The Company agrees to assume all risks arising out of the use of such electronic
methods to submit instructions and directions to the Trustee, including without
limitation the risk of the Trustee acting on unauthorized instructions, and the
risk or interception and misuse by third parties. Except as otherwise expressly
provided with respect to published notices, any notice or communication to a
Holder will be deemed given when mailed to the Holder at its address as it
appears on the Register by first class mail or, as to any Global Note registered
in the name of the Depository or its nominee, in accordance with the Applicable
Procedures. Copies of any notice or communication to a Holder, if given by the
Company, will be mailed to the Trustee at the same time. Any defect in mailing a
notice or communication to any particular Holder will not affect its sufficiency
with respect to other Holders.
 
(c) Where this Indenture provides for notice, the notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and the waiver will be the equivalent of the notice. Waivers of
notice by Holders must be filed with the Trustee, but such filing is not a
condition precedent to the validity of any action taken in reliance upon such
waivers.
 
Section 12.04. Communication by Holders with Other Holders.
 
 Noteholders may communicate pursuant to Section 312(b) of the Trust Indenture
Act with other Noteholders with respect to their rights under this Indenture or
the Notes. The Company, the Trustee, the Registrar, the Paying Agent, the
Conversion Agent and anyone else shall have the protection of Section 312(c) of
the Trust Indenture Act.
 
Section 12.05. Certificate and Opinion as to Conditions Precedent.
 
 Upon any request or application by the Company to the Trustee to take any
action under this Indenture, the Company shall furnish to the Trustee an
Officers’ Certificate and Opinion of Counsel stating that, in the opinion of the
signers, all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with.


 
Section 12.06. Statements Required in Certificate or Opinion.
 
 Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture may include:
 
(1) a statement that each person signing the certificate or opinion has read the
covenant or condition and the related definitions;
 
(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statement or opinion contained in the certificate
or opinion is based;
 
(3) a statement that, in the opinion of each such person, that person has made
such examination or investigation as is necessary to enable the person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and
 
(4) a statement as to whether or not, in the opinion of each such person, such
condition or covenant has been complied with, provided that an Opinion of
Counsel may rely on an Officers’ Certificate or certificates of public
officials.
 
Section 12.07. Legal Holiday.
 
 A “Legal Holiday” is any day other than a Business Day. If any specified date
(including a date for giving notice) is a Legal Holiday, the action shall be
taken on the next succeeding day that is not a Legal Holiday, and, if the action
to be taken on such date is a payment in respect of the Notes, no interest shall
accrue for the intervening period.
 
Section 12.08. Rules by Trustee, Paying Agent, Conversion Agent and Registrar.
 
 The Registrar, Conversion Agent and the Paying Agent may make reasonable rules
for their functions.
 
Section 12.09. Governing Law; Waiver of Jury Trial.
 
 THIS INDENTURE AND EACH NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF).
 
EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 12.10. No Adverse Interpretation of Other Agreements.
 
 This Indenture may not be used to interpret another indenture or loan or debt
agreement of the Company or any Subsidiary of the Company, and no such indenture
or loan or debt agreement may be used to interpret this Indenture.
 
Section 12.11. Successors.
 
 All agreements of the Company in this Indenture and the Notes will bind its
successors. All agreements of the Trustee in this Indenture will bind its
successor.
 
Section 12.12. Counterparts.
 
 The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement. The
exchange of copies of this Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Indenture
as to the parties hereto and may be used in lieu of the original Indenture for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.
 
Section 12.13. Severability.
 
 In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.
 
Section 12.14. Table of Contents and Headings.
 
 The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and in no way modify or
restrict any of the terms and provisions of this Indenture.
 
Section 12.15. No Liability of Directors, Officers, Employees, Incorporators,
Members and Stockholders.
 
 No director, officer, employee, incorporator, member or stockholder of the
Company, as such, will have any liability for any obligations of the Company
under the Notes or this Indenture, including by way of an Officers’ Certificate,
or for any claim based on, in respect of, or by reason of, such obligations.
Each Holder of Notes by accepting a Note waives and releases all such liability.
The waiver and release are part of the consideration for issuance of the Notes.
 
Section 12.16. U.S.A. Patriot Act.
 
 The parties hereto acknowledge that in accordance with Section 326 of the
U.S.A. Patriot Act, the Trustee, like all financial institutions and in order to
help fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee. The parties to
this Indenture agree that they will provide the Trustee with such information as
it may request in order for the Trustee to satisfy the requirements of the
U.S.A. Patriot Act.
 
Section 12.17. Force Majeure.
 
 In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.
 
 
CADIZ INC.,

 
 
as Issuer

 

  /s/ Timothy J. Shaheen   Name:  Timothy J. Shaheen    Title:  Chief Financial
Officer and Secretary 

 
 
 
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 
 
as Trustee

 

  /s/ R. Tarnas   Name:  R. Tarna   Title:  Vice President

 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
 
The following table sets forth the Accreted Principal Amount per $1,000 Original
Principal Amount of Notes as of the specified dates during the period from the
Closing Date through the Maturity Date.
 



 
Accreted Principal Amount
Date
3/05/2013
1,000
6/05/2013
1,017
9/05/2013
1,036
12/05/2013
1,054
3/05/2014
1,073
6/05/2014
1,091
9/05/2014
1,111
12/05/2014
1,131
3/05/2015
1,151
6/05/2015
1,171
9/05/2015
1,192
12/05/2015
1,213
3/05/2016
1,235
6/05/2016
1,257
9/05/2016
1,279
12/05/2016
1,302
3/05/2017
1,325
6/05/2017
1,348
9/05/2017
1,372
12/05/2017
1,397
3/05/2018
1,422

 
The Accreted Principal Amount for a Note between the dates listed above will
include an amount reflecting the additional principal accretion that has accrued
as of such date since the immediately preceding date in the table at an
accretion rate of 7.00% per annum.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 


 
[FACE OF NOTE]
 


THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. THE HOLDER OF THIS NOTE MAY
REQUEST THE FOLLOWING INFORMATION WITH RESPECT TO THIS NOTE: ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. SUCH INFORMATION
WILL PROMPTLY BE MADE AVAILABLE UPON REQUEST AND WILL BE PROVIDED BY THE CHIEF
FINANCIAL OFFICER OF CADIZ INC. AT 550 SOUTH HOPE STREET, SUITE 2850 LOS
ANGELES, CA 90017 FAX:  213-271-1614.
 


 
CADIZ INC.
 


 
7.00% Convertible Senior Note due 2018


No.                                                                                                                                          CUSIP
No. [n]
                                                                                                                                          ISIN
No. [n]
 
CADIZ Inc., a Delaware corporation (the “Company,” which term includes any
successor under the Indenture hereinafter referred to), for value received,
promises to pay to Cede & Co. or its registered assigns, the principal sum of
[n] [set forth on Schedule I hereto]1 on March 5, 2018.
 
Initial Accretion Rate: The Notes shall accrete at a rate equal to 7.00% per
annum (compounded quarterly).
 
Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which will for all purposes have the same effect as if set forth
at this place.





--------------------------------------------------------------------------------

 


 
1      This schedule should be included only if the Note is a Global Note.

Exh. A-
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officer.
 
 
 
 
CADIZ INC.
 
By:
 
Name:
 
Title:


 
(Form of Trustee’s Certificate of Authentication)
 
This is one of the 7.00% Convertible Senior Notes due 2018 described in the
Indenture referred to in this Note.
 
Date:
 
 
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
As Trustee
 
By:
 
Authorized Signatory

 
 

--------------------------------------------------------------------------------

 

 
[REVERSE SIDE OF NOTE]
 


 
CADIZ INC.
 
7.00% Convertible Senior Note due 2018
 
Principal and Accretion.
 
The Company promises to pay the principal of this Note on March 5, 2018.
 
Pursuant to Section 2.15 of the Indenture, principal shall accrete on the
principal amount of this Note (including the Original Principal Amount) at a
rate equal to 7.00% per annum (compounded quarterly). The Accreted Principal
Amount per $1,000 Original Principal Amount is set forth on Annex I attached
hereto.
 
If the Accreted Principal Amount of any Note is not paid when due (whether upon
acceleration pursuant to Section 6.02 of the Indenture, upon the date set for
payment of the Fundamental Change Repurchase Price pursuant to Article 3 of the
Indenture, upon the Purchase Date for payment of the Offer Amount in connection
with an Asset Sale Offer pursuant to Section 4.10 of the Indenture or upon the
Maturity Date), then in each such case the overdue amount shall, to the extent
permitted by law, bear cash interest at the rate of 2.00% per annum, compounded
quarterly, which interest shall accrue from the date such Accreted Principal
Amount was originally due to the payment date such amount has been made or duly
provided for.
 
Paying Agent, Conversion Agent and Registrar.
 
Initially, the Trustee will act as Paying Agent and Registrar. The Company may
appoint and change any Paying Agent, Conversion Agent, Registrar or co-registrar
without notice, other than notice to the Trustee. The Company or any of its
Subsidiaries or any of their Affiliates may act as Paying Agent, Conversion
Agent, Registrar or co-registrar. The Company may maintain deposit accounts and
conduct other banking transactions with the Trustee in the normal course of
business.
 
Indenture.
 
This is one of the Notes issued under an Indenture dated as of March 5, 2013 (as
amended from time to time, the “Indenture”), between the Company and The Bank of
New York Mellon Trust Company, N.A., as Trustee. Capitalized terms used herein
are used as defined in the Indenture unless otherwise indicated. The terms of
the Notes include those stated in the Indenture and those expressly made part of
the Indenture by reference to the Trust Indenture Act. The Notes are subject to
all such terms, and Holders are referred to the Indenture and the Trust
Indenture Act for a statement of all such terms. To the extent permitted by
applicable law, in the event of any inconsistency between the terms of this Note
and the terms of the Indenture, the terms of the Indenture will control. The
Notes are general unsecured obligations of the Company.
 
Repurchase or Conversion at the Option of the Holders.
 
Upon the occurrence of a Change in Control, a Holder has the right, at such
Holder’s option, to require the Company to repurchase all of such Holder’s Notes
or any portion thereof (in minimum principal amounts of $1,000 or integral
multiples of $1,000) on the Fundamental Change Repurchase Date at a price equal
to the Fundamental Change Repurchase Price or to convert such Holder’s Notes.
Any Notes not elected to be converted will be repurchased.
 
Redemption at the Option of the Company.
 
No sinking fund is provided for the Notes. Other than in connection with a
repurchase on a Change in Control on the terms and under the circumstances set
forth in Article 3 of the Indenture, the Notes shall not be redeemable before
the Maturity Date at the option of the Company.
 
Conversion.
 
Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, upon the occurrence of certain conditions specified in the
Indenture, prior to the close of business on the Business Day immediately
preceding the Maturity Date, to convert (on the basis of the then Accreted
Principal Amount) this Note or portion thereof that is at least $1,000 or an
integral multiple of $1,000, into shares of Common Stock at a Conversion Rate
specified in the Indenture, as adjusted from time to time as provided in the
Indenture. The Company shall pay Cash in lieu of fractional shares of Common
Stock and as otherwise provided in the Indenture, and shall pay Cash in lieu of
shares of Common Stock that cannot be issued pursuant to the terms of the
Indenture, subject to notice and as otherwise provided for in the Indenture.
 
Defaults and Remedies.
 
Subject to certain exceptions, if an Event of Default, other than a Bankruptcy
Default, occurs and is continuing under the Indenture, the Trustee or the
Holders of at least 25% in Accreted Principal Amount of the Notes then
outstanding, by written notice to the Company (and to the Trustee if the notice
is given by the Holders), may, and the Trustee at the request of such Holders
shall, declare the Accreted Principal Amount of the Notes to be immediately due
and payable. Upon a declaration of acceleration, such principal and accreted
value will become immediately due and payable. If a Bankruptcy Default occurs,
the Accreted Principal Amount of the Notes then outstanding will become
immediately due and payable automatically without any declaration or other act
on the part of the Trustee or any Holder.
 
Amendment and Waiver.
 
Subject to certain exceptions set forth in the Indenture, the Indenture and the
Notes may be amended, or default may be waived, with the consent of the Holders
of a majority in Original Principal Amount of the outstanding Notes. Without
notice to or the consent of any Holder, the Company and the Trustee may amend or
supplement the Indenture or this Note to, among other things, cure any
ambiguity, omission, defect or inconsistency in the Indenture or this Note that
does not adversely affect the rights of any Holder of the Notes.
 
Registered Form; Denominations; Transfer; Exchange.
 
The Notes are in registered form without coupons in minimum denominations of
$1,000 principal amount and integral multiples of $1,000. A Holder may register
the transfer or exchange of Notes in accordance with the Indenture. The Trustee
may require a Holder to furnish appropriate endorsements and transfer documents
and to pay any taxes and fees as set forth in the Indenture. Pursuant to the
Indenture, there are certain periods during which the Trustee will not be
required to issue, register the transfer of or exchange any Note or certain
portions of a Note.
 
Persons Deemed Owners.
 
The registered Holder of this Note may be treated as the owner of this Note for
all purposes.
 
Unclaimed Money or Notes.
 
Subject to applicable abandoned property law, the Trustee and each Paying Agent
shall pay or deliver, as the case may be, to the Company upon request any money,
Common Stock or other consideration held by them for the payment of the Accreted
Principal Amount of, or the amount due in connection with any conversion of,
this Note that remains unclaimed for two years after a right to such money,
Common Stock or other consideration has matured.
 
Trustee Dealings with the Company.
 
The Trustee, in its individual or any other capacity, may become the owner or
pledgee of this Note and may otherwise deal with the Company or its Affiliates
with the same rights it would have if it were not the Trustee. Any Agent may do
the same with like rights. However, the Trustee is subject to Trust Indenture
Act Sections 310(b) and 311.
 
No Recourse Against Others.
 
No director, officer, employee, incorporator, member or stockholder of the
Company, as such, will have any liability for any obligations of the Company
under this Note or the Indenture or for any claim based on, in respect of, or by
reason of, such obligations. Each Holder of this Note by accepting this Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of this Note.
 
Authentication.
 
This Note shall not be valid until an authorized officer of the Trustee signs
manually the Trustee’s Certificate of Authentication on the other side of this
Note.
 
Governing Law.
 
THE INDENTURE AND THE NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS
OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF).
 
Abbreviations.
 
Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A/ (= Uniform Gifts to Minors Act).
 
The Company will furnish a copy of the Indenture to any Holder upon written
request and without charge.
 
 

--------------------------------------------------------------------------------

 
[FORM OF TRANSFER NOTICE]
 
FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto
 
Insert Taxpayer Identification
No.                                                                                                                                          
 


 
Please print or typewrite name and address including zip code of assignee
 
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing
 


 


 
attorney to transfer said Note on the books of the Company with full power of
substitution in the premises.
 
Your Signature:
 


 


 


 
(Sign exactly as your name appears on the other side of this Note)
 
Date:
 
Signature guaranteed by:2
 


 


 
By:                                                                      





--------------------------------------------------------------------------------

 


 
2      The signature must be guaranteed by an institution which is a member of
one of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.
 
 

--------------------------------------------------------------------------------

 
Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, CA 90017
Attention:  Chief Financial Officer
Fax:  213-271-1614


The Bank of New York Mellon Trust Company, N.A.
400 South Hope Street, Suite 400
Los Angeles, CA 90071
Attention:  Corporate Unit
 
CONVERSION NOTICE
 
To convert only part of this Note, state the Accreted Principal Amount to be
converted (must be a minimum of $1,000 principal amount or an integral multiple
of $1,000 principal amount): $________.
 
If only a portion of the Notes is to be converted, please indicate:
 
1.  
Accreted Principal Amount to be converted: U.S. $_________

 
2.  
Accreted Principal Amount and denomination of Notes representing unconverted
Accreted Principal Amount to be issued: _________

 
Amount: U.S. $_________  Denominations: U.S. $_________
 
If you want the stock certificate made out in another person’s name or Cash in
lieu of fractional shares of Common Stock paid to another person, fill in the
form below:
 


 
(Insert assignee’s soc. sec. or tax I.D. no.)
 


 


 


 


 
(Print or type assignee’s name, address and zip code)
 
and irrevocably appoint
 


 


 
agent to transfer this Note on the books of the Company. The agent may
substitute another to act for him or her.
Account Number:
 
(if electronic book entry transfer)
 
Transaction Code Number:
 
(if electronic book entry transfer)
 
 

 


 
Your Signature:
 


 


 


 
(Sign exactly as your name appears on the other side of this Note)
 
Date:
 
Signature guaranteed by:3
 


 


 
By:                                                                      





--------------------------------------------------------------------------------

 


 
3      The signature must be guaranteed by an institution which is a member of
one of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 
 

--------------------------------------------------------------------------------

 
 
Annex I
 
The following table sets forth the Accreted Principal Amount per $1,000 Original
Principal Amount of Notes as of the specified dates during the period from the
Closing Date through the Maturity Date.
 



 
Accreted Principal Amount
Date
3/05/2013
1,000
6/05/2013
1,017
9/05/2013
1,036
12/05/2013
1,054
3/05/2014
1,073
6/05/2014
1,091
9/05/2014
1,111
12/05/2014
1,131
3/05/2015
1,151
6/05/2015
1,171
9/05/2015
1,192
12/05/2015
1,213
3/05/2016
1,235
6/05/2016
1,257
9/05/2016
1,279
12/05/2016
1,302
3/05/2017
1,325
6/05/2017
1,348
9/05/2017
1,372
12/05/2017
1,397
3/05/2018
1,422

 
The Accreted Principal Amount for a Note between the dates listed above will
include an amount reflecting the additional principal accretion that has accrued
as of such date since the immediately preceding date in the table at an
accretion rate of 7.00% per annum.

 
 

--------------------------------------------------------------------------------

 
 
Schedule I4
 
No. ___
 
The initial principal amount of this Global Note is $________.
 
Date
 
Principal Amount of this Global Note
 
Notation Explaining Change in Principal Amount
 
Authorized Signature of Trustee
               






--------------------------------------------------------------------------------

 


 
4      This schedule should be included only if the Note is a Global Note.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


 
DTC LEGEND
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS A BENEFICIAL INTEREST HEREIN.
 
TRANSFERS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS
MADE IN ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 


 
OID LEGEND
 
THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. THE HOLDER OF THIS NOTE MAY
REQUEST THE FOLLOWING INFORMATION WITH RESPECT TO THIS NOTE: ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. SUCH INFORMATION
WILL PROMPTLY BE MADE AVAILABLE UPON REQUEST AND WILL BE PROVIDED BY THE CHIEF
FINANCIAL OFFICER OF CADIZ INC. AT 550 SOUTH HOPE STREET, SUITE 2850 LOS
ANGELES, CA 90017 FAX:  213-271-1614.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 


 
TRANSFER RESTRICTION LEGEND
 
THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR ANY APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF
THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE
EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.
 
THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) (1) TO A PERSON
WHO THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A UNDER THE SECURITIES ACT ACQUIRING FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A, (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE), (3) TO AN INSTITUTIONAL INVESTOR THAT IS AN ACCREDITED INVESTOR
WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (4) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.
 
THIS NOTE, ANY SHARES OF COMMON STOCK ISSUABLE UPON ITS CONVERSION AND ANY
RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY
THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS NOTE AND ANY SUCH SHARES
TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE INTERPRETATION
THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF RESTRICTED
SECURITIES GENERALLY. THE HOLDER OF THIS NOTE AND SUCH SHARES SHALL BE DEEMED BY
THE ACCEPTANCE OF THIS NOTE AND ANY SUCH SHARES TO HAVE AGREED TO ANY SUCH
AMENDMENT OR SUPPLEMENT.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 


 
CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION
 
OF TRANSFER OF TRANSFER RESTRICTED NOTES
 
Re:  
7.00% Convertible Senior Notes due 2018 (the “Notes”) of Cadiz
Inc.                                                                                                                     

 
This certificate relates to $________ principal amount of Notes owned in (check
applicable box)
 
 book-entry or  definitive form by _____________(the “Transferor”).
 
The Transferor has requested a Registrar or the Trustee to exchange or register
the transfer of such Notes.
 
In connection with such request and in respect of each such Note, the Transferor
does hereby certify that the Transferor is familiar with transfer restrictions
relating to the Notes as provided in Section 2.13 of the Indenture dated as of
March 5, 2013 between Cadiz Inc. and The Bank of New York Mellon Trust Company,
N.A., as trustee (the “Indenture”), and the transfer of such Note is being made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”) (check applicable box) or the transfer
or exchange, as the case may be, of such Note does not require registration
under the Securities Act because (check applicable box):
 
 Such Note is being transferred pursuant to an effective registration statement
under the Securities Act.
 
 Such Note is being transferred outside the United States in an offshore
transaction in accordance with Rule 904 under the Securities Act.
 
 Such Note is being acquired for the Transferor’s own account, without transfer.
 
 Such Note is being transferred to the Company or a Subsidiary (as defined in
the Indenture) of the Company.
 
 Such Note is being transferred to a person the Transferor reasonably believes
is a “qualified institutional buyer” (as defined in Rule 144A or any successor
provision thereto (“Rule 144A”) under the Securities Act) that is purchasing for
its own account or for the account of a “qualified institutional buyer”, in each
case to whom notice has been given that the transfer is being made in reliance
on such Rule 144A, and in each case in reliance on Rule 144A.
 
 Such Note is being transferred pursuant to and in compliance with an exemption
from the registration requirements under the Securities Act in accordance with
Rule 144 (or any successor thereto) (“Rule 144”) under the Securities Act.
 
 Such Note is being transferred pursuant to and in compliance with an exemption
from the registration requirements of the Securities Act (other than an
exemption referred to above) and as a result of which such Note will, upon such
transfer, cease to be a “restricted security” within the meaning of Rule 144
under the Securities Act.
 
Date: __________
 
 

--------------------------------------------------------------------------------

 
 
(Insert Name of Transferor)
 
OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.10 of the Indenture, check the box below:
 
[           ] Section 4.10
 
Date:  _____________________
 
 
Your Signature:
 

 
 
(Sign exactly as your name appears on the face of this Note)

 
Tax Identification
No.:                                                                         
 
Signature Guarantee*:  __________________________________
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).